      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 1 of 166




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

                                          )
 CONSERVATION LAW FOUNDATION, et al., )
                                          )
                  Plaintiffs,             )    Case No. 20-cv-010820-DPW
                                          )
                  v.                      )
                                          )
 U.S. ENVIRONMENTAL PROTECTION            )
 AGENCY, et al.,                          )
                                          )
                  Defendants.
                                          )
                                          )
_________________________________________ )


       [PROPOSED] AMICUS CURIAE BRIEF OF 15 CONSTRUCTION, MINING,
      MANUFACTURING, AGRICULTURE, LIVESTOCK, AND ENERGY TRADE
     ASSOCIATIONS IN OPPOSITION TO PLAINTIFFS’ MOTION FOR SUMMARY
       JUDGMENT AND IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR
                          SUMMARY JUDGMENT
         Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 2 of 166


                                                   TABLE OF CONTENTS

                                                                                                                                       Page


TABLE OF AUTHORITIES ......................................................................................................... ii
INTEREST OF THE AMICI CURIAE .......................................................................................... 1
BACKGROUND ........................................................................................................................... 5
SUMMARY OF THE ARGUMENT ............................................................................................ 6
ARGUMENT ................................................................................................................................. 7
          I.         THE AGENCIES PROVIDED A REASONED EXPLANATION FOR
                     THE 2020 RULE ................................................................................................... 7
                     A.         The 2020 Rule is supported by a reasoned explanation ............................. 8
                     B.         Plaintiffs’ Arguments That The 2020 Rule Is Arbitrary And
                                Capricious Have No Merit ....................................................................... 10
                                1.         The agencies explained their treatment of ephemeral
                                           features ......................................................................................... 10
                                2.         The agencies explained their treatment of wetlands .................... 11
                     C.         The agencies did not ignore water quality ............................................... 12
          II.        THE 2020 RULE IS CONSISTENT WITH THE CLEAN WATER ACT......... 12
                     A.         The 2020 Rule is consistent with controlling Supreme Court
                                precedent .................................................................................................. 12
                     B.         Plaintiffs misunderstand the Rule’s foundations and ignore
                                governing precedent ................................................................................. 15
                     C.         The 2020 Rule is a proper interpretation of the States’ role in water
                                resource regulation ................................................................................... 19
CONCLUSION ............................................................................................................................ 20
         Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 3 of 166




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Brzonkala v. Virginia Polytechnic Inst. & State Univ.,
   169 F.3d 820 (4th Cir. 1999) ...................................................................................................17

Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc.,
   467 U.S. 837 (1984) .................................................................................................................12

Commonwealth of Mass., Dep’t of Pub. Welfare v. Sec’y of Agric,
  984 F.2d 514 (1st Cir. 1993) ....................................................................................................11

County of Maui v. Hawaii Wildlife Fund,
   140 S. Ct. 1462 (2020) .............................................................................................................18

Encino Motorcars, LLC v. Navarro,
   136 S. Ct. 2117 (2016) .....................................................................................................7, 8, 12

FCC v. Fox Television Stations, Inc.,
  556 U.S. 502 (2009) ...............................................................................................................7, 8

Georgia v. Pruitt,
   326 F. Supp. 3d 1356 (S.D. Ga. 2018).......................................................................................5

Georgia v. Wheeler
   418 F. Supp. 3d 1336 (S.D. Ga. 2019).....................................................................................11

Gonzales-Veliz v. Barr,
   938 F.3d 219 (5th Cir. 2019) ...................................................................................................10

In re Jones,
    534 B.R. 149 (Bankr. E.D. Ky. 2015) .....................................................................................17

King v. Palmer,
   950 F.2d 771 (D.C. Cir. 1991) (en banc) .....................................................................13, 15, 16

Large v. Fremont Cty., Wyo.,
   670 F.3d 1133 (10th Cir 2012) ................................................................................................13

Marks v. United States,
  430 U.S. 188 (1977) ......................................................................................................... passim

Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins.,
   463 U.S. 29 (1983) .....................................................................................................................7




                                                                     ii
         Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 4 of 166

                                               TABLE OF AUTHORITIES
                                                      (Continued)

                                                                                                                               Page(s)

Nat’l Ass’n of Mfrs. v. Dep’t of Defense,
   138 S. Ct. 617 (2018) .................................................................................................................4

Nat’l Ass’n of Regulatory Util. Comm’rs v. SEC,
   63 F.3d 1123 (D.C. Cir. 1995) ...................................................................................................9

Nat’l Shooting Sports Found., Inc. v. Jones
   716 F.3d 200 (D.C. Cir. 2013) .................................................................................................11

National Cable & Telecommunications Association v. Brand X Internet Services,
   545 U.S. 967 (2005) .............................................................................................................7, 15

New York v. U.S. Dep’t of Health & Human Servs.,
   414 F. Supp. 3d 475 (S.D.N.Y. 2019)........................................................................................8

North Dakota v. EPA,
   127 F. Supp. 3d 1047 (D.N.D. 2015) .........................................................................................5

O’Dell v. Netherland,
   521 U.S. 151 (1997) .................................................................................................................16

Okpalobi v. Foster,
   244 F.3d 405 (5th Cir. 2001) ...................................................................................................17

Purcell v. BankAtlantic Fin. Corp.,
   85 F.3d 1508 (11th Cir. 1996) .................................................................................................17

Rapanos v. United States,
   547 U.S. 715 (2006) ......................................................................................................... passim

Tyler v. Bethlehem Steel Corp.,
    958 F.2d 1176 (2d Cir. 1992)...................................................................................................15

United States v. Alcan Aluminum Corp.,
   315 F.3d 179 (2d Cir. 2003).....................................................................................................13

United States v. Brooks,
   2009 WL 3644122 (E.D.N.Y. 2009)........................................................................................17

United States v. Cundiff,
   555 F.3d 200 (6th Cir. 2009) ...................................................................................................13

United States v. Davis,
   825 F.3d 1014 (9th Cir. 2016) .................................................................................................13




                                                                    iii
          Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 5 of 166

                                                 TABLE OF AUTHORITIES
                                                        (Continued)

                                                                                                                                    Page(s)

United States v. Epps,
   707 F.3d 337 (D.C. Cir. 2013) .................................................................................................14

United States v. Freedman Farms, Inc.,
   786 F. Supp. 2d 1016 (E.D.N.C. 2011)....................................................................................18

United States v. Johnson,
   467 F.3d 56 (1st Cir. 2000) ................................................................................................15, 18

United States v. Riverside Bayview Homes,
   474 U.S. 121 (1985) .................................................................................................................13

United States v. Robison,
   505 F.3d 1208 (11th Cir. 2007) ...............................................................................................17

Whole Woman’s Health v. Paxton,
  972 F.3d 649 (5th Cir. 2020) ...................................................................................................17

Statutes, Rules, and Regulations

5 U.S.C. § 706(2) .............................................................................................................................7

33 U.S.C. § 1251(a) .........................................................................................................................8

33 U.S.C. § 1251(b) .........................................................................................................................8

33 U.S.C. § 1344(g)-(l) ..................................................................................................................19

91 Stat. 1567, 1575, Public Law 95-217 (1977) ............................................................................19

Clean Water Rule: Definition of “Waters of the United States”,
   80 Fed. Reg. 37,054 (June 29, 2015) ...................................................................................4, 12

Restoring the Rule of Law, Federalism, and Economic Growth by reviewing the
   “Waters of the United States” Rule, 82 Fed. Reg. 12,497 (Feb. 28, 2017) ...............................9

Definition of “Waters of the United States”—Recodification of Pre-Existing
   Rules, 82 Fed. Reg. 34,899 (July 27, 2017)...............................................................................5

Definition of “Waters of the United States”—Recodification of Pre-Existing
   Rules, 84 Fed. Reg. 56,626 (Oct. 22, 2019)...............................................................................5

The Navigable Waters Protection Rule: Definition of “Waters of the United
   States,” 85 Fed. Reg. 22,250 (Apr. 21, 2020) .................................................................. passim




                                                                      iv
          Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 6 of 166

                                                 TABLE OF AUTHORITIES
                                                        (Continued)

                                                                                                                                     Page(s)

Other Authorities

American Farm Bureau Fed’n v. EPA,
  3:15-cv-165 (S.D. Tex. Sept. 12, 2018), Dkt. 87 .......................................................................5

A.M. Honore, Ratio Decidendi: Judge and Court, 71 Law Q. Rev. 196 (1955) ...........................17

Am. Forest & Paper Ass’n, State Industry Economic Impact–United States (Aug.
  2018), https://www.afandpa.org/docs/default-source/factsheet/2018-
  update/united-states-august-2018.pdf?sfvrsn=2 ........................................................................2

American Petroleum Inst., Oil & Natural Gas: Supporting the Economy, Creating
  Jobs, Driving America Forward (2018),
  https://www.api.org/~/media/Files/Policy/Taxes/DM2018-086_API_
  Fair_Share_OnePager_FIN3.pdf ...............................................................................................3

Forest2Market, New Report Details the Economic Impact of US Forest Products
   Industry (May 9, 2019), https://blog.forest2market.com/new-report-details-
   the-economic-impact-of-us-forest-products-industry ................................................................2

Jonathan H. Adler, Reckoning With Rapanos: Revisiting “Waters of the United
   States” and the Limits of Federal Wetland Regulation, 14 Mo. Envt’l L. &
   Pol’y Rev. 1, 14 (2006) ............................................................................................................16

Nat’l Alliance of Forest Owners, The Economic Impact of Privately-Owned
   Forests in the 32 Major Forested States (Apr. 4, 2019),
   https://nafoalliance.org/wp-
   content/uploads/2018/11/Forest2Market_Economic_Impact_of_Privately-
   Owned_Forests_April 2019 .......................................................................................................2

Nat’l Mining Association, The Economic Contributions of U.S. Mining (Sept.
   2018), https://nma.org/wp-
   content/uploads/2016/09/Economic_Contributions_of_Mining_2017_
   Update.pdf ..................................................................................................................................3

U.S. Census Bureau, Annual Value of Construction Put in Place 2008-2019,
   https://www.census.gov/construction/c30/ historical_data.html ...............................................1

U.S. Dep’t of Agric., Economic Research Serv., Ag and Food Sectors and the
   Economy (May 4, 2020), https://www.ers.usda.gov/data-products/ag-and-
   food-statistics-charting-the-essentials/ag-and-food-sectors-and-the-economy .........................2

U.S. Dep’t of Agric., Economic Research Serv., Ag and Food Statistics: Charting
   the Essentials, February 2020 (Feb. 2020),
   https://www.ers.usda.gov/webdocs/publications/96957/ap-083.pdf .........................................2



                                                                       v
        Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 7 of 166

                                       TABLE OF AUTHORITIES
                                              (Continued)

                                                                                                           Page(s)

U.S. Energy Information Ass’n, Annual Energy Outlook 2019,
   https://www.eia.gov/outlooks/aeo/ data/browser/#/?id=1-
   AEO2019&cases=ref2019&sourcekey=0.pdf ...........................................................................3




                                                         vi
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 8 of 166




                              INTEREST OF THE AMICI CURIAE

       Amici curiae, which are further described in the Appendix, are the American Farm

Bureau Federation, American Petroleum Institute, American Road & Transportation Builders

Association, Chamber of Commerce of the United States, Edison Electric Institute, Leading

Builders of America, National Alliance of Forest Owners, National Association of Home

Builders, National Cattlemen’s Beef Association, National Corn Growers Association, National

Mining Association, National Pork Producers Council, National Stone, Sand & Gravel

Association, Public Lands Council, and U.S. Poultry & Egg Association. These national trade

associations represent a broad cross-section of the Nation’s infrastructure, commercial and

residential construction industries, and mining, manufacturing, forestry, agriculture, livestock,

and energy industries, all of which are vital to a thriving national economy, including providing

much needed jobs.

       Many of amici’s members construct residential developments, multi-family housing

units, commercial buildings, shopping centers, factories, warehouses, waterworks, roads and

other infrastructure. During 2019, total public and private investment in the construction of

residential structures alone totaled over $550 billion. U.S. Census Bureau, Annual Value of

Construction     Put     in    Place      2008-2019,    https://www.census.gov/construction/c30/

historical_data.html. Every $1 billion of residential construction generates around 16,000 jobs.

Spending on commercial and institutional facilities such as shopping centers, schools, office

buildings, factories, libraries, and fire stations has an even larger job creation effect, at around

18,000 jobs per $1 billion of spending.

       In addition, many of amici’s members construct and maintain critical infrastructure:

highways, bridges, railroads, tunnels, airports, electric generation, transmission, and distribution


                                                 1
       Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 9 of 166




facilities, and pipeline facilities. Infrastructure investments increase economic growth,

productivity, and land values. Not only are investments in infrastructure critical to quality of life

throughout the nation, but they create many jobs. Every $1 billion in transportation and water

infrastructure construction creates approximately 18,000 jobs.

       Amici’s agricultural members grow virtually every agricultural commodity produced

commercially in the United States, including significant portions of the U.S. wheat, soybean,

cotton, milk, corn, poultry, egg, pork, and beef supply. Agriculture and livestock-related

industries contributed over $1 trillion to the U.S. gross domestic product in 2017 and employed

22 million people in 2018. U.S. Dep’t of Agric., Economic Research Serv., Ag and Food Sectors

and the Economy (May 4, 2020), https://www.ers.usda.gov/data-products/ag-and-food-statistics-

charting-the-essentials/ag-and-food-sectors-and-the-economy; see also U.S. Dep’t of Agric.,

Economic Research Serv., Ag and Food Statistics: Charting the Essentials, February 2020 (Feb.

2020), https://www.ers.usda.gov/webdocs/publications/96957/ap-083.pdf. Forestry-related bus-

inesses support 2.9 million total jobs and are associated with $128.1 billion in total payroll. And

forest products—paper, wood, and furniture manufacturing—contribute nearly 6% of GDP.

Forest2Market, New Report Details the Economic Impact of US Forest Products Industry (May

9, 2019),   https://blog.forest2market.com/new-report-details-the-economic-impact-of-us-forest-

products-industry; Nat’l Alliance of Forest Owners, The Economic Impact of Privately-Owned

Forests in the 32 Major Forested States (Apr. 4, 2019),                 https://nafoalliance.org/wp-

content/uploads/2018/11/Forest2Market_Economic_Impact_of_Privately-Owned_Forests_April

2019. pdf; see also Am. Forest & Paper Ass’n, State Industry Economic Impact–United States

(Aug. 2018), https://www.afandpa.org/docs/default-source/factsheet/2018-update/united-states-

august-2018.pdf?sfvrsn=2.




                                                 2
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 10 of 166




       Additionally, amici represent producers of most of America’s coal, metals, and industrial

minerals. In 2017, U.S. mining activities directly and indirectly generated over 1.5 million U.S.

jobs and $95 billion in U.S. labor income, and contributed $217.5 billion to the U.S. GDP. See

Nat’l Mining Association, The Economic Contributions of U.S. Mining, at E-1 (Sept. 2018),

https://nma.org/wp-content/uploads/2016/09/Economic_Contributions_of_Mining_2017_

Update.pdf. They also represent the energy industry that generates, transmits, transports, and

distributes the nation’s energy to residential, commercial, industrial, and institutional customers.

Together, oil and natural gas supply more than 60 percent of our nation’s energy. U.S. Energy

Information    Ass’n,   Annual    Energy     Outlook    2019,   https://www.eia.gov/outlooks/aeo/

data/browser/#/?id=1-AEO2019&cases=ref2019&sourcekey=0.pdf. Overall, as of 2017, the oil

and natural gas industry supported 10.3 million U.S. jobs and contributed 8% of U.S. GDP.

American Petroleum Inst., Oil & Natural Gas: Supporting the Economy, Creating Jobs, Driving

America Forward (2018), https://www.api.org/~/media/Files/Policy/Taxes/DM2018-086_API_

Fair_Share_OnePager_FIN3.pdf.

       Individually and collectively, amici’s members are thus of critical importance to the

Nation’s economy. Their experience, planning, and operations make them experts in the Clean

Water Act (CWA) and the practical consequences of the regulatory definition of “waters of the

United States” (WOTUS) challenged here, the Navigable Waters Protection Rule, 85 Fed. Reg.

22,250 (Apr. 21, 2020) (“2020 Rule”). Amici have a strong interest in ensuring that federal CWA

jurisdiction is exercised lawfully and in promoting national uniformity in the definition of what

features are “waters of the United States.” Their members must comply with the CWA’s

prohibition against unauthorized “discharges” into areas that are ultimately deemed jurisdic-

tional. The 2020 Rule provides their members much-needed certainty in describing features that




                                                 3
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 11 of 166




are or are not “waters of the United States.” The prior regulatory regime required unpredictable

case-by-case determinations by the agencies, and under that system businesses did not know

which features on their lands were jurisdictional and which were not. That uncertainty was

compounded by court rulings that meant different regulatory regimes applied in different states.

Uncertainty as to which features were jurisdictional deprived amici’s members of notice of what

the law requires and made it impossible for them to make informed decisions concerning the

operation, logistics, and finances of their businesses. And it put them at risk of severe criminal

and civil penalties and citizen suits for failing to predict how the Act would be applied.

       The 2020 Rule culminates more than five years of multiple administrative rulemakings

and litigation, in which many members of the amicus coalition participated at every step. They

have submitted comments on every proposed rule and litigated for a lawful, reasonable standard

since the U.S. EPA and Army Corps of Engineers (the “agencies”) proposed what became the

2015 rule defining WOTUS. See 80 Fed. Reg. 37,054 (June 29 2015) (“2015 Rule”). They were

among the most active litigants challenging the 2015 Rule’s unlawful expansion of federal

jurisdiction. Many of the amici challenged the 2015 Rule in district courts in Texas and

Georgia—where the courts held the 2015 invalid—and as amici in the District of North Dakota

and elsewhere. Among other things, they persuaded the U.S. Supreme Court that these

challenges belong in district court, resolving a long-time split among the circuits as to where

jurisdiction lay. Nat’l Ass’n of Mfrs. v. Dep’t of Defense, 138 S. Ct. 617 (2018).

       For all these reasons, amici believe that their experience with the development of and

litigation over the regulatory definition of WOTUS—including their members’ experience

operating under prior regulatory regimes—should inform this Court’s decision.




                                                 4
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 12 of 166




                                       BACKGROUND

       The agencies’ brief describes the landscape; amici need not repeat it here, except to

emphasize the regulatory confusion predating the agencies’ adoption of the 2020 Rule, which

harmed amici’s members. What features qualify as WOTUS for purposes of the CWA has been a

source of confusion to regulated parties and regulators alike for some time. Seeking to bring

clarity to the definition, but in reality engendering much more confusion, the Obama

administration published an expansive definition of WOTUS in 2015, sweeping in features that

had never been subject to federal jurisdiction. For the regulated community, including amici’s

members, the 2015 Rule was a disaster, imposing huge risks for ordinary land use activities,

while bearing no discernible relation to statutory text or Supreme Court precedent. See

Declaration of Don Parrish (“Parrish Decl.”) ¶¶ 27-29, 40-45 (detailed costs and confusion under

the 2015 Rule) (attached as Exhibit 1). The 2015 Rule was subject to multiple legal challenges

and was preliminarily enjoined in twenty-seven States. See American Farm Bureau Fed’n v.

EPA, 3:15-cv-165 (S.D. Tex. Sept. 12, 2018), Dkt. 87; Georgia v. Pruitt, 326 F. Supp. 3d 1356,

1364-65 (S.D. Ga. 2018); North Dakota v. EPA, 127 F. Supp. 3d 1047, 1051 n.1, 1055 (D.N.D.

2015). But it went into effect in other states, leading to a patchwork regulatory regime with

inconsistent legal obligations for regulated entities with nationwide operations. Parrish Decl. ¶

25.

       In part due to the legal uncertainty generated by the 2015 Rule, the agencies resolved to

repeal and replace it in a “comprehensive, two-step process.” 82 Fed. Reg. 34,899, 34,899 (July

27, 2017). As the first step, the agencies repealed the defunct 2015 Rule. 84 Fed. Reg. 56,626

(Oct. 22, 2019). The agencies then promulgated the 2020 Rule, the second step, to implement the

“objective of the Clean Water Act to restore and maintain the integrity of the nation’s waters.”

85 Fed. Reg. 22,250. That involved relying on science to “inform[] the agencies’ interpretation

                                               5
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 13 of 166




of [WOTUS],” while recognizing that “science cannot dictate where to draw the line between

Federal and State or Tribal waters, as those are legal distinctions that have been established

within the overall framework and construct of the CWA.” Id. at 22,271. To correct the illegalities

inherent in the 2015 Rule, the agencies thus struck “a reasonable and appropriate balance

between Federal and State waters” that is “intended to ensure that the agencies operate with the

scope of the Federal government’s authority over navigable waters.” Id. And, to address the

significant confusion generated under prior regimes, the agencies crafted the 2020 Rule with

“categorical bright lines” to improve clarity and predictability. Id. at 22,273.

                               SUMMARY OF THE ARGUMENT

        The 2020 Rule was a valid exercise of the agencies’ authority and should be upheld. The

2015 Rule manifested an unreasonably expansive scope of federal jurisdiction and required

costly case-by-case jurisdictional determinations that failed to provide certainty to the regulated

community. The agencies promulgated the 2020 Rule to better accommodate the twin

congressional purposes underlying the Clean Water Act (“CWA”)—protection of the integrity of

navigable waters and preservation of state authority over land and water use—in a manner that

observed constitutional boundaries and provided greater regulatory predictability.

        Plaintiffs charge that the 2020 Rule violates the APA because it is arbitrary and

capricious. But the agencies complied with their obligation to provide a reasoned explanation for

their policy change. The agencies were not required to affirmatively disprove the scientific basis

for the 2015 Rule because the 2020 Rule is predicated on a legal policy determination regarding

the permissible scope of federal jurisdiction, not a rejection of past science or alteration of

federal jurisdiction as a scientific matter. Plaintiffs’ repeated attempts to fault the 2020 Rule as

scientifically unsound thus fall flat.




                                                  6
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 14 of 166




       Another central focus of Plaintiffs’ challenge is on the agencies’ decision to incorporate

into the 2020 Rule aspects of Justice Scalia’s plurality decision in Rapanos v. United States, 547

U.S. 715 (2006). But Justice Scalia’s opinion is only one of the sources relied on by the agencies

in promulgating the Rule. And the agencies retain authority to reasonably interpret ambiguous

statutory provisions within the bounds of the CWA and binding precedent. See National Cable &

Telecommunications Association v. Brand X Internet Services, 545 U.S. 967 (2005). The 2020

Rule is a reasonable and measured interpretation of the scope of federal jurisdiction under the

CWA in the light of statutory language, structure, and purpose and Supreme Court precedent.

       Contrary to Plaintiffs’ argument, there is no binding holding from Rapanos rejecting the

plurality’s view. To prevail on that point, Plaintiffs must combine the four-Justice dissent in

Rapanos with Justice Kennedy’s concurrence. But a dissenting opinion cannot be used to form

the basis of a legal holding: because the dissenters did not join in the judgment, their views can

have no precedential weight.

                                          ARGUMENT

I.     THE AGENCIES PROVIDED A REASONED EXPLANATION FOR THE 2020
       RULE

       Agency action is invalid if it is “arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.” 5 U.S.C. § 706(2). Under that standard of review, an agency must

“examine the relevant data and articulate a satisfactory explanation for its action.” Motor Vehicle

Mfrs. Ass’n v. State Farm Mut. Auto. Ins., 463 U.S. 29, 43 (1983). Agencies need not rigidly

adhere to their past policies. FCC v. Fox Television Stations, Inc., 556 U.S. 502, 514 (2009). But

they must provide a “reasoned explanation” for any change in position (Encino Motorcars, LLC

v. Navarro, 136 S. Ct. 2117, 2125-26 (2016)) and “show that there are good reasons for the new

policy.” Fox, 556 U.S. at 515. The agencies here satisfied those standards.



                                                 7
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 15 of 166




       A.      The 2020 Rule is supported by a reasoned explanation

       Although Plaintiffs claim the agencies failed to provide reasoned explanations for

changes in the 2020 Rule impacting jurisdiction over certain ephemeral waters and wetlands,

Dkt. 31 at 12-19, the agencies in fact provide explanations that span 75 pages of the Federal

Register and meticulously set forth the agencies’ interpretation of the CWA’s text, structure, and

purpose (85 Fed. Reg. 22,252-54), the regulatory history (id. at 22,254-55), legal precedent

bearing on the phrase “waters of the United States” (id. at 22,256-59), and the rulemaking

process. Id. at 22,259-337. This is not a rule backed by “terse explanation” or beset by

“unexplained inconsistency.” Encino Motorcars, 136 S. Ct. at 2126; New York v. U.S. Dep’t of

Health & Human Servs., 414 F. Supp. 3d 475, 549 (S.D.N.Y. 2019).

       The agencies acknowledge the change in policy in the 2020 rule, explaining the 2020

Rule was intended to “eliminat[e] the case-specific application of the agencies’ previous

interpretation of Justice Kennedy’s significant nexus test” in favor of “clear categories of

jurisdictional waters that adhere to the basic principles articulated” in Supreme Court precedent

and comport with the structure of the CWA. 85 Fed. Reg. 22,273. And they showed “good

reasons” for the new rule. Fox, 556 U.S. at 515. The 2020 Rule balances the CWA’s goals of

preventing pollution and preserving states’ control over their water and land resources—a key

defect of the prior rule. 85 Fed Reg. 22,252; see 33 U.S.C. §§ 1251(a), (b). The agencies found

that the 2015 Rule had rested on too narrow a “view of Congress’ policy in section 101(b)”

regarding states’ roles under the CWA as inconsistent with statutory text and history. 85 Fed

Reg. at 22,269-70. Under the reasoned-explanation test, “an agency may justify its policy choice

by explaining why that policy ‘is more consistent with statutory language’ than alternative

policies.” Encino Motorcars, 136 S. Ct. at 2127. That is what the agencies did.




                                                8
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 16 of 166




       In carrying out their mandate to balance national interests in keeping navigable waters

free from pollution while “promoting economic growth, minimizing regulatory uncertainty, and

showing due regard for the roles on the Congress and the States under the Constitution,” 82 Fed.

Reg. 12,497, 12,497 (Feb. 28, 2017), the agencies concluded that the 2015 Rule “failed to

adequately consider and accord due weight to the policy of Congress” preserving states’ rights.

85 Fed. Reg. 22,260. The policy change thus rebalances jurisdiction to match Congress’

purposes in the CWA. That is a “good reason” for the change. See Nat’l Ass’n of Regulatory Util.

Comm’rs v. SEC, 63 F.3d 1123, 1127 (D.C. Cir. 1995).

       The agencies also implemented the Rule to be consistent with constitutional limits on

their jurisdiction. In SWANCC, 531 U.S. at 172-73, the Court explained that Congress did not

manifest a clear intent in the CWA for federal regulation to extend to the limits of the agencies’

constitutional authority under the Commerce Clause. An interpretation of WOTUS to be as broad

as the federal government’s Commerce Clause authority would “alter[] the federal-state

framework by permitting federal encroachment upon a traditional state power”—the power over

local land use. Id. at 173. The agencies properly crafted the 2020 Rule to bring the definition of

WOTUS within that constitutional limit and to comply with SWANCC. See 85 Fed. Reg.

22,264-65.

       Another “good reason” for the change in policy from the 2015 Rule to the 2020 Rule is

that the new Rule provides greater regulatory certainty that was lacking in the prior regulations,

which were impermissibly vague. 85 Fed. Reg. 22,325 (2020 Rule’s “categorical bright lines”

provide “clarity and predictability for regulators and the regulated community”); see Parrish

Decl. ¶¶ 49-55 (outlining benefits under the 2002 Rule). Without doubt, “[r]emoving the source




                                                9
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 17 of 166




of confusion” is “‘good reason[] for the new policy.’” Gonzales-Veliz v. Barr, 938 F.3d 219, 235

(5th Cir. 2019).

       B.      Plaintiffs’ Arguments That The 2020 Rule Is Arbitrary And
               Capricious Have No Merit

       Plaintiffs’ claims that the 2020 Rule is nevertheless arbitrary and capricious boil down to

their dissatisfaction that the agencies did not adopt findings that informed the 2015 rulemaking

and their allegations that the agencies did not address scientific matters. Dkt. 31 at 13-15. But the

2020 Rule establishes the opposite: the agencies were cognizant of the hydrological science,

addressed that science, and considered it along with other factors. There is no requirement that

the agencies consider only science; indeed, it would be unlawful for the agencies to do so at the

expense of statutory language, structure, and precedent.

               1.      The agencies explained their treatment of ephemeral features

       Plaintiffs’ claim that the agencies ignored the scientific record regarding the importance

of ephemeral streams to downstream water quality (Dkt. 31 at 13, 16), but the agencies did not

need to rebut the scientific record of a connection between ephemeral streams to downstream

water quality because science alone cannot answer the jurisdictional question and the agencies

made a determination that the policies underlying the CWA supported their line-drawing.

Further, the agencies did address this question, acknowledging that the Connectivity Report

supports the conclusion that ephemeral streams influence downstream waters. 85 Fed. Reg.

22,288. They observed that the SAB recommended using a “connectivity gradient” to recognize

the probability that impacts occurring along the gradient will be transmitted downstream, but the

SAB also recognized that the Connectivity Report is not a “policy document.” Id. The agencies

explained that they used the Connectivity Report “to inform” the new WOTUS definition,

including by “recognizing the ‘connectivity gradient’ and potential consequences between




                                                 10
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 18 of 166




perennial, intermittent, and ephemeral streams and downstream waters within a tributary

system.” Id.

       Plaintiffs assail the agencies’ use of the connectivity gradient to exclude ephemeral

streams, Dkt. 31 at 15-16, but that is simply a complaint about the agencies’ drawing lines that

accommodate the governing legal principles. See Nat’l Shooting Sports Found., Inc. v. Jones 716

F.3d 200, 214-15 (D.C. Cir. 2013); Commonwealth of Mass., Dep’t of Pub. Welfare v. Sec’y of

Agric, 984 F.2d 514, 522 (1st Cir. 1993). The agencies explained that they considered the

connectivity gradient in light of their decision to draw lines to preserve state sovereignty and

provide regulatory certainty (85 Fed. Reg. 22,288, 22,325), and that they “looked to science to

inform” their definition of the term “‘ephemeral’” while following the legal principles

established in the statute and precedent. Id. at 22,271. That was sufficient.

               2.      The agencies explained their treatment of wetlands

       Because the definition of WOTUS is a legal, not scientific, exercise, Plaintiffs’ criticisms

that the agencies ignored record evidence and findings in the Connectivity Report regarding

coverage of wetlands fail. Dkt. 31 at 31-32. The agencies explained that a scientific analysis of

the interconnectedness of remote waters and wetlands cannot alone answer the legal question of

the scope of federal jurisdiction under the statute: “science cannot dictate where to draw the line

between Federal and State or tribal waters, as those are legal distinctions that have been

established within the overall framework and construct of the CWA.” 85 Fed. Reg. 22,271

(emphasis added). Instead, the definition of WOTUS “must be grounded in a legal analysis of the

limits on CWA jurisdiction reflected in the statute and Supreme Court case law.” Id. (emphasis

added). They further stated that the 2015 Rule, which rested in large part on the Connectivity

Report, failed to “implement the legal limits on the scope of the agencies’ authority under the

CWA” which were recognized by the district court in Georgia v. Wheeler when it held the 2015

Rule to be unlawful. 418 F. Supp. 3d 1336 (S.D. Ga. 2019); 85 Fed. Reg. 22,272.


                                                 11
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 19 of 166




       And simply because the Connectivity Report found that wetlands are connected to

downstream water integrity does not mean that those wetlands must come within the definition

of WOTUS, as even the 2015 Rule recognized. See 80 Fed. Reg. 37,057. Therefore, the

exclusion of some wetlands in the 2020 Rule is not an “unexplained inconsistency in agency

policy” and does satisfy the reasoned-explanation test. Encino Motorcars, 136 S. Ct. at 2126.

       C.      The agencies did not ignore water quality

       Plaintiffs say the agencies failed to consider the effects of the Rule on the CWA’s

objective “to ‘restore and maintain the chemical, physical, and biological integrity of the

Nation’s waters.’” Dkt. 31 at 23. But, as Plaintiffs concede, the agencies repeatedly considered

water quality in the Rule. Id. (quoting 85 Fed. Reg. at 22,252, 22,272, 22,287). And they

specifically discussed that States may begin to regulate more waters and that “a State can more

efficiently allocate resources towards environmental protection due to local knowledge of

amenities and constituent preferences.” 85 Fed. Reg. 22,334. Thus, the agencies did not ignore

an aspect of the problem—they considered the likelihood that states would exercise their powers

to efficiently fill any regulatory gaps, which would be a net benefit from the Rule.

II.    THE 2020 RULE IS CONSISTENT WITH THE CLEAN WATER ACT

       Plaintiffs claim that the 2020 Rule violates the CWA because it incorporates aspects of

the Rapanos plurality (Dkt. 31 at 26) and it improperly addresses the role of the states under the

Act (id. at 29-30). Neither of those arguments has any merit.

       A.      The 2020 Rule is consistent with controlling Supreme Court
               precedent

       The Rule complies with the Supreme Court’s binding holdings on the interpretation of

WOTUS. Under Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837,

865-66 (1984), “[a] court’s prior judicial construction of a statute trumps an agency

construction” when “the prior court decision holds that its construction follows from the


                                                12
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 20 of 166




unambiguous terms of the statute and thus leaves no room for agency discretion.” Id. at 982. The

agencies properly determined that precedent constrained the reach of CWA jurisdiction in ways

previous rulemaking had failed to implement.

       Although “WOTUS” is, to some extent, an ambiguous term, courts have found that the

term unambiguously has (or does not have) certain core attributes. See SWANCC, 531 U.S. 159

(2001); United States v. Riverside Bayview Homes, 474 U.S. 121 (1985). That is where a second

legal doctrine comes into play. Rapanos was a fractured decision without a majority opinion. The

Supreme Court’s guidance in that situation is that “‘the holding of the Court may be viewed as

that position taken by those Members who concurred in the judgments on the narrowest

grounds.’” Marks v. United States, 430 U.S. 188, 193 (1977) (emphasis added). “[T]he Marks

rule produces a determinative holding ‘only when one opinion is a logical subset of other,

broader opinions.’” Large v. Fremont Cty., Wyo., 670 F.3d 1133, 1141 (10th Cir 2012); see

United States v. Davis, 825 F.3d 1014, 1021-22 (9th Cir. 2016) (“A fractured Supreme Court

decision should only bind the federal courts of appeal when a majority of the Justices agree upon

a single underlying rationale and one opinion can reasonably described as a logical subset of the

other”); United States v. Cundiff, 555 F.3d 200, 209 (6th Cir. 2009) (“Where no standard put

forth in a concurring opinion is a logical subset of another concurring opinion (or opinions) that,

together, would equal five votes, Marks breaks down”); United States v. Alcan Aluminum Corp.,

315 F.3d 179, 189 (2d Cir. 2003) (applying logical subset rule under Marks); King v. Palmer,

950 F.2d 771, 781 (D.C. Cir. 1991) (en banc) (“one opinion can be meaningfully regarded as

‘narrower’ than another—only when one opinion is a logical subset of other, broader opinions. In

essence, the narrowest opinion must represent a common denominator of the Court’s reasoning;

it must embody a position implicitly approved by at least five Justice who support the

judgment”).




                                                13
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 21 of 166




       In a situation where “the plurality and concurring opinions do not share common

reasoning whereby one analysis is a ‘logical subset’ of the other,” there is no controlling opinion.

United States v. Epps, 707 F.3d 337, 350 (D.C. Cir. 2013). That is the case here because neither

the Rapanos plurality opinion nor Justice Kennedy’s concurrence is the logical subset of the

other—they are distinct approaches to defining the scope of WOTUS. The plurality applied a

two-part test to determine whether a wetland was within the jurisdictional reach of the CWA.

First, there must be “waters” that contain a “relatively permanent flow,” and second, there must

be a “continuous surface connection” between the water and the wetland. Rapanos, 547 U.S. at

757 (plurality). By contrast, Justice Kennedy’s significant nexus test provided that wetlands

“possess the requisite nexus . . . if the wetlands, either alone or in combination with similarly

situated lands in the region, significantly affect the chemical, physical, and biological integrity of

other covered waters more readily understood as ‘navigable.’” Id. at 780 (Kennedy, J.,

concurring).

       The plurality did not accept Justice Kennedy’s significant nexus test, explaining that the

test “leaves the [CWA]’s ‘text’ and ‘structure’ virtually unaddressed.” Id. at 753. The plurality

continued that the “case-by-case determination of ecological effect” of a wetland on a navigable

water under the significant nexus test “was not the test” and had been “specifically rejected” by

the Court’s prior cases. Id. at 754. Likewise, Justice Kennedy did not accept the plurality’s test,

finding it to be “inconsistent with the Act’s text, structure, and purpose.” Id. at 776 (Kennedy, J.)

The plurality’s test, but not the significant nexus test, would exclude wetlands that abut

navigable-in-fact waters but lack a continuous surface connection, and it would include remote

wetlands with a surface-water connection with a small but continuously flowing stream that may

be excluded by the significant nexus test. Id. at 776-77. Because the Rapanos plurality and

concurrence took entirely different approaches, under Marks neither opinion is the binding




                                                 14
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 22 of 166




holding of Rapanos. See United States v. Johnson, 467 F.3d 56, 63-64 (1st Cir. 2000) (neither the

Rapanos plurality or concurrence is a logical subset of the other under Marks).

       In the absence of a controlling opinion under Marks, the Court should still determine

whether there is common ground between the Rapanos plurality and concurrence. See Tyler v.

Bethlehem Steel Corp., 958 F.2d 1176, 1182 (2d Cir. 1992) (court may look for common ground

in plurality and concurring opinions); King, 950 F.2d at 781 (the focus of the Marks analysis and

the logical subset test is on finding “a common denominator of the Court’s reasoning”). Both the

plurality and Justice Kennedy agreed that (1) the word “navigable” in the CWA must be given

some effect, Rapanos, 547 U.S. at 778 (Kennedy, J., concurring); see id. at 731 (plurality);

(2) WOTUS includes some waters and wetlands not navigable-in-fact but which bear a

substantial connection to navigable waters, id. at 739, 742 (plurality); id. at 784-85 (Kennedy,

J.); (3) environmental concerns cannot override the statutory text, id. at 745-46 (plurality); id. at

778 (Kennedy, J.); and (4) WOTUS cannot include drains, ditches, streams remote from

navigable-in-fact water and carrying only a small volume water toward navigable-in-fact water,

or waters or wetlands that are alongside a drain or ditch, id. at 733-34, 742 (plurality); id. at 778,

778-91 (Kennedy, J.). Under Brand X, those are conclusions about the core meaning of WOTUS

that the agencies cannot ignore in their subsequent rulemaking, and the 2020 Rule is consistent

with those requirements. E.g., 85 Fed. Reg. 22,251-52.

       B.      Plaintiffs misunderstand the Rule’s foundations and ignore
               governing precedent

       Plaintiffs argue that the 2020 Rule “is modeled after the plurality opinion in Rapanos”

but that five Supreme Court Justices “rejected the plurality’s statutory interpretation[.]” Dkt. 31

at 26. Those points are both incorrect and irrelevant.

       As an initial point, Plaintiffs’ premise is false because the 2020 Rule does not wholly

adopt the Rapanos plurality opinion nor wholly reject Justice Kennedy’s concurrence. Instead,



                                                 15
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 23 of 166




the agencies explained that “there are sufficient commonalities between these opinions to help

instruct the agencies on where to draw the line between Federal and State waters.” 85 Fed. Reg.

22,268. For instance, the 2020 Rule “incorporates important aspects of Justice Kennedy’s

opinion, together with those of the plurality, to craft a clear and implementable definition [of

“tributary”] that stays within their statutory and constitutional authorities.” Id. at 22,291. The

agencies further acknowledged that each opinion “excludes some waters and wetlands that the

other standard does not,” but were guided by the fact that both opinions “agreed in principle that

the determination must be made using a basic two-step approach that considers (1) the

connection of the wetland to the tributary; and (2) the status of the tributary with respect to

downstream traditional navigable waters.” Id. at 22,267. Additionally, both opinions “also agreed

that the connection between the wetland and the tributary must be close.” Id. The agencies

sought to implement guidance from “the [opinions’] common analytical framework.” Id. The

2020 Rule thus uses both the Rapanos plurality and concurrence as guideposts.

       Further, Plaintiffs’ suggestion that a “majority” of the Rapanos Court rejected the

plurality decision is misguided. Dkt. 37 at 26. As explained, to determine the legal holding of a

fragmented decision, Marks instructs courts to consider the opinions of the Justices “who

concurred in the judgments.” 430 U.S. at 193; see O’Dell v. Netherland, 521 U.S. 151, 160

(1997) (in determining precedential effect of its fragmented decisions, the Court looks to the

opinions of “the Justices whose votes were necessary to the judgment”). That analysis excludes

consideration of dissenting opinions. King, 950 F.2d at 783 (“Marks has never been so applied

by the Supreme Court, and we do not think we are free to combine a dissent with a concurrence

to form a Marks majority”); Jonathan H. Adler, Reckoning With Rapanos: Revisiting “Waters of

the United States” and the Limits of Federal Wetland Regulation, 14 Mo. Envt’l L. & Pol’y Rev.

1, 14 (2006) (“it would be wrong to view any part of Justice Stevens’ dissent as a ‘holding’ of




                                               16
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 24 of 166




the Court. Nothing in the dissent constitutes a portion of the judgment of the Court, so nothing in

the dissent is part of the actual holding of the case”).

       This approach stands to reason. “Although dissents may be scholarly and persuasive to

some, they are not binding law to any.” Okpalobi v. Foster, 244 F.3d 405, 415 n.15 (5th Cir.

2001); see Purcell v. BankAtlantic Fin. Corp., 85 F.3d 1508, 1513 (11th Cir. 1996) (“a dissenting

Supreme Court opinion is not binding precedent”). Because the Justices’ “views in dissent, of

course, are not binding authority,” Brzonkala v. Virginia Polytechnic Inst. & State Univ., 169

F.3d 820, 878 (4th Cir. 1999), it does not make sense to combine dissenting views with a

concurrence to create binding authority. See United States v. Brooks, 2009 WL 3644122, at *12

(E.D.N.Y. 2009) (“a dissent, even from the Supreme Court … ‘has absolutely no precedential

value’”).

       Dissenting opinions “cannot form part of the ratio decidendi of a case [because] they are

not reasons for the order made by the court.” A.M. Honore, Ratio Decidendi: Judge and Court,

71 Law Q. Rev. 196, 198 (1955). “The Supreme Court, like all appellate courts, makes binding

precedent solely by giving reasons for its judgments. Dissents do not contain reasons for the

Court’s judgments; they provide reasons their authors oppose the Court’s judgment.” In re Jones,

534 B.R. 149, 158 (Bankr. E.D. Ky. 2015). Therefore, “any intimation that the views of

dissenting Justices can be cobbled together with those of a concurring Justice to create a binding

holding must be rejected. That is not the law in this or virtually any court following common-law

principles of judgments.” Whole Woman’s Health v. Paxton, 972 F.3d 649, 653 (5th Cir. 2020).

       As specifically applied to Rapanos, the Eleventh Circuit held that “[w]e simply cannot

avoid the command of Marks,” which “does not direct lower courts interpreting fractured

Supreme Court decisions to consider the positions of those who dissented,” so “it would be

inconsistent with Marks to allow the dissenting Rapanos Justices to carry the day.” United States


                                                  17
       Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 25 of 166




v. Robison, 505 F.3d 1208, 1221 (11th Cir. 2007) (emphasis in original); see also id. (“pursuant

to Marks, we are left to determine which of the positions taken by the Rapanos Justices

concurring in the judgment is the ‘narrowest,’ i.e, the least ‘far-reaching’”) (emphasis in

original); United States v. Freedman Farms, Inc., 786 F. Supp. 2d 1016, 1021 (E.D.N.C. 2011)

(agreeing with Eleventh Circuit that “it would be ‘inconsistent with Marks to allow the

dissenting Rapanos Justices to carry the day’”).

         Strong policy considerations support this rule that courts should not assign weight to

dissenting opinions to contrive a precedential holding from a Supreme Court decision otherwise

lacking one under the Marks analysis. When a decision of the Court does not yield a binding

legal holding, “the process of continued percolation through independent lower court reasoning

yields important value.” Duvall, 740 F.3d at 622 (Williams, J., concurring in denial of en banc

consideration).

         Therefore, there is no binding holding from Rapanos that agencies cannot consider the

plurality decision.1 In fact, the Supreme Court’s own understanding of Rapanos confirms this

because the Court looks to the plurality when it seeks guidance from that case. For instance, in

County of Maui v. Hawaii Wildlife Fund, 140 S. Ct. 1462 (2020), the Court issued a fragmented

decision addressing the meaning of language in the CWA regarding discharge of pollutants

“from any point source.” Four Justices wrote opinions and all of them cited the Rapanos

plurality’s discussion of point sources under the CWA. Id. at 1468-78; id. at 1478-79

(Kavanaugh, J., concurring); id. at 1479-82 (Thomas, J., dissenting); id. at 1482-92 (Alito, J.,

dissenting). While each opinion applied the plurality’s reasoning differently, there can be no
1
     Plaintiffs cite Johnson, 467 F.3d 56, for the proposition that Justice Stevens’s dissent is the binding opinion in
Rapanos. Dkt. 31 at 26. Johnson stands for no such thing. In that case, the First Circuit found the Marks framework
unworkable as applied to Rapanos and sought guidance from Justice Stevens’s dissent as a “simple and pragmatic”
alternative to finding a binding opinion where there is none. 467 U.S. at 64. And Johnson was not considering the
issue here, which is the propriety of the 2020 Rule under the APA, and did not have the benefit of the agencies’
lengthy explanation of their approach.



                                                         18
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 26 of 166




question that the Court believes the plurality—even though not a holding under Marks—is the

source from which to draw guidance about the meaning of the statute.

       C.     The 2020 Rule is a proper interpretation of the States’ role in
              water resource regulation

       Plaintiffs argue that the 2020 Rule places too much emphasis on the States’ role in

regulating water and land resources set forth in Section 101(b). Dkt. 31 at 29-30. They suggest

that Section 101(b) assigns to states a role in administering federal programs but does not have

any broader relevance. Dkt. 31 at 29-30. That reading is based on a misunderstanding of the

statute’s history. As the Rapanos plurality explained, the “statement of policy” that Congress

intended in the CWA “to recognize, preserve, and protect the primary responsibilities and rights

of the States to prevent, reduce, and eliminate pollution,” and “to plan the development and use

. . . of land and water resources” was included in the CWA as amended in 1972. 547 U.S. at 737.

The 1977 amendments to the CWA then added language defining certain roles for states in

permitting programs under the Act. 91 Stat. 1567, 1575, Public Law 95-217 (1977). Given this

history, the Rapanos plurality explained that the statement of policy from the 1972 Act “plainly

referred to something beyond the subsequently added state administration program of 33 U.S.C.

§ 1344(g)-(l).” 547 U.S. at 737; see 85 Fed. Reg. 22,270. The evolution of the statutory text

confirms that the agencies were entitled to rely on the preservation of state authority over land

and water resources as one key policy of the CWA.




                                               19
     Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 27 of 166




                                     CONCLUSION

       Plaintiffs’ motion for summary judgment should be denied and Defendants’ cross-motion

should be granted.


Dated: December 17, 2020                         Respectfully submitted,

Timothy S. Bishop                                /s/ James M. Campbell
MAYER BROWN LLP                                  James M. Campbell (BBO #541882)
1999 K Street NW                                 Jacob J. Lantry (BBO #690452)
Washington, DC 20006                             CAMPBELL CONROY & O’NEIL, P.C.
(202) 263-3000                                   1 Constitution Wharf, Suite 310
(202) 263-3300                                   Boston, MA 02129
tbishop@mayerbrown.com                           (617) 241-3060
                                                 (617) 241-5115
Counsel for Amici Curiae                         jmcampbell@campbell-trial-lawyers.com
                                                 jlantry@campbell-trial-lawyers.com

                                                 Counsel for Amici Curiae




                                            20
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 28 of 166




                                CERTIFICATE OF SERVICE

       I hereby certify that, on December 17, 2020, the foregoing document was electronically

submitted to the Clerk of Court for the U.S. District Court for the District of Massachusetts using

the Court’s electronic case filing system. Accordingly, notice of this filing will be sent to all

counsel of record.

                                             /s/ James M. Campbell
                                             James M. Campbell




                                                1
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 29 of 166




                                          APPENDIX

       Amici are as follows:

       The American Farm Bureau Federation (AFBF) is a voluntary general farm organization

formed in 1919 to protect, promote, and represent the business, economic, social, and

educational interests of American farmers and ranchers. Through its state and county Farm

Bureau organizations, AFBF represents about six million member families in all 50 States and

Puerto Rico.

       The American Petroleum Institute (API) is the only national trade association

representing all facets of the natural gas and oil industry, which supports 10.3 million U.S. jobs

and nearly 8 percent of the U.S. economy. API’s more than 600 members include large

integrated companies, as well as exploration and production, refining, marketing, pipeline,

marine businesses, and service and supply firms. These companies provide most of the nation’s

energy. API was formed in 1919 as a standards-setting organization. In its first 100 years, API

has developed more than 700 standards to enhance operational and environmental safety,

efficiency and sustainability.

       The American Road and Transportation Builders Association (ARTBA) is a non-partisan

federation established in 1902 whose primary goal is to aggressively grow and protect

transportation infrastructure investment to meet the public and business demand for safe and

efficient travel. ARTBA’s members designed, built and continue to manage the Nation’s

Interstates and intermodal surface transportation network. Its core mission is market

development and protection on behalf of the U.S. transportation design and construction

industry.




                                                1
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 30 of 166




       The Chamber of Commerce of the United States of America (Chamber) is the world’s

largest business federation, representing the interests of approximately 300,000 direct members

and indirectly representing the interests of more than three million businesses and organizations

of every size, in every industry sector, and from every geographical region of the country. A

central function of the Chamber is to represent the interests of its members in important matters

before Congress, the Executive Branch, and the courts.

       The Edison Electric Institute (EEI) is the trade association representing all U.S. investor-

owned electric companies. Its members provide electricity for about 220 million Americans and

operate in all 50 states and the District of Columbia. EEI’s mission is to promote the long-term

success of the electric power industry.

       The Leading Builders of America (LBA) is a national trade association representing 20 of

the largest homebuilding companies in North America. Collectively, LBA members build

approximately 35% of all new homes in America. Its purpose is to preserve home affordability

for American families. LBA member companies build across the residential spectrum from first-

time and move-up to luxury and active-adult housing. In each of these segments, its members are

leaders in construction quality, energy efficiency, design, and the efficient use of land. Many of

its members are also active in urban multi-family markets and also develop traditional and neo-

traditional suburban communities.

       The National Alliance of Forest Owners (NAFO) is a national advocacy organization

committed to advancing federal policies that support the long-term economic, social, and

environmental benefits of sustainably managed, privately owned forests. NAFO member

companies own and manage more than 46 million acres of private working forests—forests that

are managed to provide a steady supply of timber. NAFO’s membership also includes state and




                                                2
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 31 of 166




national associations representing tens of millions of additional acres. NAFO works aggressively

to sustain the ecological, economic, and social values of forests and to assure an abundance of

healthy and productive forest resources for present and future generations.

       The National Association of Home Builders (NAHB) is a national trade association

incorporated in Nevada. NAHB’s membership includes more than 140,000 builder and associate

members organized into approximately 700 affiliated state and local associations in all 50 states,

the District of Columbia, and Puerto Rico. Its members include individuals and firms that

construct single-family homes, apartment buildings, condominiums, and commercial and

industrial projects, as well as land developers and remodelers.

       The National Cattlemen’s Beef Association (NCBA) is the largest and oldest national

trade association representing American“show that there are good reasons for the new policy.”

cattle producers. Through state affiliates, NCBA represents more than 175,000 of America’s

farmers and ranchers, who provide a significant portion of the nation’s supply of food. NCBA

works to advance the economic, political, and social interests of the U.S. cattle business and to

be an advocate for the cattle industry’s policy positions and economic interests.

       The National Corn Growers Association (NCGA) was founded in 1957. NCGA

represents nearly 40,000 dues-paying corn farmers nationwide and the interests of more than

300,000 growers who contribute through corn checkoff programs in their States. NCGA and its

50 affiliated state organizations work together to create and increase opportunities for corn

growers to help them sustainably feed a growing world.

       The National Mining Association (NMA) is the national trade association of the mining

industry. NMA’s members include the producers of most of the Nation’s coal, metals, and




                                                 3
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 32 of 166




industrial and agricultural minerals; manufacturers of mining and mineral processing machinery,

equipment, and supplies; and engineering and consulting firms that serve the mining industry.

       The National Pork Producers Council (NPPC) is an association of 43 state pork producer

organizations and the global voice in Washington, DC for the Nation’s approximately 60,000

pork producers. NPPC conducts public policy outreach at both the state and federal level with a

goal of meeting growing worldwide consumer demand for pork while simultaneously protecting

the water, air, and other environmental resources that are in the care of or potentially affected by

pork producers and their farms. NPPC and its members have engaged directly with EPA over the

last two decades regarding the development of water quality standards and have made significant

capital investments in the design and operation of farms to comply with these environmental

regulations.

       The National Stone, Sand, and Gravel Association (NSSGA) member companies are

responsible for the essential raw materials found in every home, building, road, bridge and public

works project in the U.S. and produce more than 90% of the crushed stone and 70% of the sand

and gravel consumed annually in the United States. The industry employs about 100,000 men

and women nationally. NSSGA and its predecessor organizations have represented the industry

for over 100 years.

       The Public Lands Council (PLC) has actively represented cattle and sheep producers who

hold public lands grazing permits since 1968. Public land grazing is the economic backbone of

countless rural communities within 11 western states. The PLC advocates for these western

ranchers, who preserve the Nation’s natural resources while providing vital food and fiber to the

Nation and the world. Approximately 22,000 ranchers own nearly 120 million acres of private

land and hold grazing permits on more than 250 million acres managed by the U.S. Forest




                                                 4
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 33 of 166




Service and Bureau of Land Management. Nearly 40% of western cattle herd and 50% of the

nation’s sheep herd spend time on public lands.

       The U.S. Poultry & Egg Association (U.S. Poultry) is the world's largest and most active

poultry organization. The Association represents the entire industry as an “All Feather”

association. Membership includes producers and processors of broilers, turkeys, ducks, eggs, and

breeding stock, as well as allied companies. Formed in 1947, the association has affiliations in 27

states and member companies worldwide.




                                                  5
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 34 of 166




                     Exhibit 1
   Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 35 of 166




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

                                        )
                                        )
CONSERVATION LAW FOUNDATION, et al.,    )
               Plaintiffs,              )
                                        )     Case No. 20-cv-10820-DPW
                v.                      )
                                        )
U.S. ENVIRONMENTAL PROTECTION           )
AGENCY, et al.,                         )
                                        )
                Defendants.             )
                                        )


                      DECLARATION OF DON PARRISH
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 36 of 166




I, Don Parrish, declare based upon personal knowledge that:

        1.        I am over eighteen years of age, suffer from no disability that would preclude me

from giving this declaration, and make this declaration upon personal knowledge.

        2.        I offer this Declaration based on my 30 years working primarily on Clean Water

Act (“CWA”) issues on behalf of farmers, ranchers, and industry groups in a wide variety of

business areas.

        3.        I am the Senior Director of Regulatory Affairs at the American Farm Bureau

Federation (“AFBF”). AFBF is a voluntary general farm organization formed in 1919, representing

about 6 million member families through Farm Bureau organizations in all 50 states plus Puerto

Rico. Each state Farm Bureau is an independent entity, affiliated with AFBF through a

membership agreement. Individual and family Farm Bureau members are associate members of

AFBF.

        4.        AFBF’s primary function is to advance and promote the interests of farmers and

ranchers and their rural communities. This involves advancing, promoting, and protecting the

economic, business, social, and education interests of farmers and ranchers across the United

States. AFBF seeks to promote the development of reasonable and lawful environmental

regulations and regulatory policy that affect the use and development of agricultural land.

        5.        AFBF has a dedicated staff and expends a great amount of resources to advocate

on many issues before Congress, the Executive Branch and federal courts to serve the interests of

farmers and ranchers. AFBF routinely lobbies the federal government to improve the regulatory

climate for farmers and ranchers and to protect their ability to make productive use of their land.
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 37 of 166




       6.      The scope of federal jurisdiction under the Clean Water Act is of key importance

to AFBF and its members. AFBF has expended great resources related to promoting a lawful and

reasonable interpretation of the CWA.

       7.      In addition to my role at AFBF, I am the Chairman of the Waters Advocacy

Coalition (“WAC” or “the Coalition”), a position in which I have served since its inception in

2010. My duties as Chairman of the Waters Advocacy Coalition include holding weekly meetings,

responding to requests for information from the government and the general public, providing

information on government regulations to the Coalition’s members, assisting the members with

participation in legislation and rulemaking processes, and ensuring the Coalition’s members are

able to express their interests to government entities.

       8.      WAC and its members, including AFBF, advocated against the 2015 expansion of

the definition of jurisdictional Waters of the United States (“WOTUS”), for the repeal of the 2015

Rule, and for a more certain and narrower definition of WOTUS like that adopted in the 2020

Navigable Waters Protection Rule. Their advocacy throughout has reflected the great harm to their

member landowners and operators that results from broad and uncertain federal jurisdiction

beyond what Congress intended in the CWA. Vacating that Rule would cause great harm to amici

and WAC’s members. I submit this declaration to describe some of the harms that arose from prior,

broader definitions of WOTUS that have been addressed by the 2020 Navigable Waters Protection

Rule (“NWPR”), which amici’s and WAC’s members support.

       9.      Vacating that Rule would expose amici’s and WAC’s members to the same

enormously burdensome and illegal regime imposed by the Environmental Protection Agency




                                                  2
       Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 38 of 166




(“EPA”) and the U.S. Army Corps of Engineers (“the Corps”) (collectively “the agencies”) prior

to promulgation of the NWPR, in the 2015 Rule and before.1

                          WAC Members’ Involvement in WOTUS Regulation

         10.      The Waters Advocacy Coalition represents a large cross-section of the Nation’s

construction, transportation, real estate, mining, manufacturing, forestry, agriculture, energy,

wildlife conservation, and public health and safety sectors—all of which are vital to a thriving

national economy and provide much-needed jobs. The Coalition’s members—which include most

of the amici’s members—are committed to a successful American economy, the success of the

respective industries that they represent, and the protection and preservation of America’s wetlands

and waters, and believe that clear CWA regulation will help further these goals.

         11.      Among other organizations, Coalition members include: American Farm Bureau

Federation (“AFBF”), American Petroleum Institute (“API”), American Road & Transportation

Builders Association (“ARTBA”), Chamber of Commerce of the United States (“the Chamber”),

Edison Electric Institute (“EEI”), Leading Builders of America (“LBA”), National Association of

Home Builders (“NAHB”), National Cattlemen’s Beef Association (“NCBA”), National Corn

Growers Association (“NCGA”), National Mining Association (“NMA”), National Pork

Producers Council (“NPPC”), and the National Stone, Sand and Gravel Association (“NSSGA”).

From my experience working with these organizations on CWA issues at WAC, I am aware that


1
  A few months prior to finalization of the NWPR, the agencies repealed the 2015 Rule, reinstating the pre-2015
regulatory regime, including 2008 guidance that based jurisdiction on a vague “significant nexus” test. The Repeal
Rule has been challenged in lawsuits pending in multiple courts. If both the NWPR and Repeal Rule were found
unlawful, the 2015 Rule would apply in some states, but the 2008 guidance would apply in most states as the result of
injunctions issued by various district courts against the 2015 Rule. This mess is impossible for businesses to analyze
to determine if their property contains jurisdictional WOTUS, the more so because both the 2015 Rule and the prior
regulatory regime used (different) vague standards. Any uncertain test for WOTUS harms landowners and users, but
my declaration focuses principally on harms flowing from the 2015 Rule for ease of comparison.

                                                          3
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 39 of 166




each of these organizations has for years devoted substantial resources toward lobbying and other

efforts to advocate for a reasonable scope of federal jurisdiction under the CWA, because the

member organizations that they represent are the directly regulated parties that stand to be

significantly harmed by an overly-broad definition of “WOTUS.”

        12.     In my capacity at WAC and AFBF, I have also collaborated for years through

extensive litigation and lobby efforts with the National Alliance of Forest Owners (“NAFO”),

Public Lands Council (“PLC”), and the U.S. Poultry & Egg Association on CWA issues. From

that collaboration, I am aware that those organizations also represent the directly regulated parties

harmed by a bloated or unclear definition of WOTUS, and thus treat the scope of CWA jurisdiction

as a key issue to advance the interests of their members.

        13.     Since its inception, the Coalition and its members have been involved in every

permutation of CWA regulation. The definition of WOTUS under the CWA is of paramount

interest to WAC members, because the ability of their members to plan projects and organize their

affairs is highly sensitive to the scope of the agencies’ regulatory jurisdiction. Members’

operations are irreparably disrupted by an overly broad or ambiguous assertion of CWA

jurisdiction.

        14.     The Coalition was formed in 2010, when I and other individuals familiar with the

needs of the industries that would eventually make up the Coalition learned that some members of

Congress introduced an amendment to the CWA that would result in the removal of the word

“navigable” from the Act. This was deeply concerning to the members of the Coalition because

removal of the word “navigable” from the CWA could result in a significant expansion of federal

jurisdiction under the CWA to virtually all water, along with the lands that water touches.


                                                 4
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 40 of 166




        15.     The Coalition and its members were at the center of efforts to convince Congress

not to undertake such a dramatic expansion in CWA jurisdiction, because it would result in a

massive infringement on landowners’ use of their land, and increase costs and regulatory burden

on nearly every aspect of ordinary business operations across the American economy. The

Coalition demonstrated to Congress that this expansion of federal jurisdiction under the CWA

would unreasonably expand federal permitting requirements, increase exposure of the Coalition’s

members to civil penalties, potential criminal liability, and private lawsuits over alleged violations

of the CWA, result in job losses and business closures, and cause delays and add costs for services,

such as construction of roads, schools, and homes, and growing our nation’s food, that ordinary

people depend upon every day. Congress decided not to proceed with the removal of the word

“navigable” from the CWA.

        16.     The Obama Administration apparently did not agree with Congress’s decision not

to remove the word “navigable” and sought to accomplish through regulatory action what it could

not accomplish through legislation. The agencies promulgated a sweeping regulatory definition of

WOTUS in the mis-labelled “Clean Water Rule” (the 2015 Rule), which effectively wrote the

word “navigable” out of the Act.

        17.     The Coalition and its members vigorously opposed the 2015 Rule, for much the

same reasons they objected to amending the CWA.2 In negotiations regarding the proposal,

officials in the Obama Administration argued that their proposed regulatory changes would add

clarity and transparency to regulation of “Waters of the United States” under the CWA by creating


2
  The Coalition members and the proposed amici filed extensive comments regarding the proposed 2015 Rule and
how it would harm their membership. See WAC, Comment Letter on 2015 Rule (Nov. 13, 2014),
https://www.regulations.gov/document?D=EPA-HQ-OW-2011-0880-14568.

                                                     5
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 41 of 166




a presumption that businesses should assume their activities would impact a WOTUS and,

therefore, should seek federal permits for ordinary business activities that would not previously

have required a permit. These permits come at great cost: As the Supreme Court has noted, “[t]he

average applicant for an individual permit spends 788 days and $271,596 in completing the

process, and the average applicant for a nationwide permit spends 313 days and $28,915—not

counting costs of mitigation or design changes.” Rapanos v. United States, 547 U.S. 715, 725

(2006) (plurality) (quoting Sunding & Zilberman, The Economics of Environmental Regulation

by Licensing: An Assessment of Recent Changes to the Wetland Permitting Process, 42 Natural

Resources J. 59, 74–76 (2002)).

       18.     While it is true that the scope of federal jurisdiction under the CWA had not been

clear under the prior regime, the 2015 Rule required jurisdictional determinations and permits over

a sweeping array of activities that had never previously been covered. This sweeping coverage

over desiccated features remote from waterways only served to add more confusion.

       19.     The agencies promulgated the final 2015 Rule in June 2015. From its inception, the

2015 Rule was vigorously contested in various district courts by States, industry interests, and

NGO groups. The Coalitions’ members remained at the center of these efforts. Several members

filed an original suit challenging the 2015 Rule in the Southern District of Texas, and also

participated in litigation contesting the jurisdiction of the Sixth Circuit Court of Appeals to hear

challenges to the 2015 Rule. Another member filed an original suit challenging the 2015 Rule in

the Northern District of Oklahoma. Many members also participated as intervenors in suits

challenging various aspects of the 2015 Rule before the Southern District of Georgia and the




                                                 6
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 42 of 166




Western District of Washington, and as amicus curiae before the District of North Dakota and the

Tenth Circuit Court of Appeals.

        20.     Simultaneously with this ongoing litigation, the agencies recognized that the 2015

Rule was likely unlawful, and promulgated a so-called Applicability Date Rule to delay the

effective date of the 2015 Rule while they engaged in a two-step rulemaking process to first repeal,

and second replace, the 2015 Rule. WAC’s and amici’s members participated extensively in

discussions with the agencies during this ongoing rulemaking and submitted detailed comments.3

Coalition members also participated in litigation challenging these later regulatory efforts.

        21.     As part of WAC’s and AFBF’s participation in the ongoing WOTUS Rule litigation

described above, I personally submitted a declaration on September 20, 2016 in litigation before

the U.S. Court of Appeals for the Sixth Circuit, explaining the serious harms that the 2015 Rule

would impose on AFBF members. (Ex. A). I also submitted a declaration on February 6, 2018 in

support of AFBF’s challenge to the 2015 Rule in the Southern District of Texas (Ex. B), and

another declaration in support of AFBF’s challenge as an intervenor-plaintiff to the 2015 Rule in

the Southern District of Georgia on September 10, 2018 (Ex. C). These declarations explained the

irreparable harms caused to industry members by the vague, overly broad 2015 Rule, and by an

uncertain regulatory climate. Any statement made in those declarations remains true except insofar

as it has been superseded by anything I have said here.




3
 For WAC comments on each rulemaking stage, see supra, p. 6, n. 2; WAC, Comment Letter on Applicability Date
Rule (Dec. 13, 2017), https://www.regulations.gov/document?D=EPA-HQ-OW-2017-0644-0375; WAC, Comment
Letter on Repeal Rule (Sept. 27, 2017), https://www.regulations.gov/document?D=EPA-HQ-OW-2017-0203-11027;
WAC, Comment Letter on NWPR (Apr. 29, 2019), https://www.regulations.gov/document?D=EPA-HQ-OW-2018-
0149-684.

                                                     7
         Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 43 of 166




          22.     From my participation in WOTUS litigation with them, I am aware that WAC

members and amici’s members submitted numerous declarations explaining how the regulatory

definition of WOTUS is important to their organizational missions, and further that many members

submitted declarations describing the significant harms caused to them by an expansion of

jurisdiction under the CWA and by an overly-broad, uncertain WOTUS Rule. See Excerpts of

Addendum to the Opening Br. of Municipal Pet’rs, In Re EPA, No. 15-3751 (6th Cir. Nov. 1, 2016)

(Dkt. 129-2) (Ex. D) (compiling declarations filed before the Sixth Circuit Court of Appeals);

Exhibit D to Business Intervenor-Plaintiffs’ Motion to Amend the Court’s Preliminary Injunction,

Georgia v. Wheeler, No. 2:15-cv-79 (S.D. Ga. Sept. 26, 2018) (Dkt. 208) (Ex. E) (compiling 7

member declarations).

          23.     Several courts agreed that the 2015 Rule was likely unlawful, and issued regional

preliminary injunctions guarding against its enforcement. And in cases initiated by members of

amici’s members, the federal district courts in Texas and Georgia held the 2015 Rule to be

unlawful and remanded it to the agencies, while keeping their regional preliminary injunctions in

place.

          24.     Also during the ongoing WOTUS rule litigation, the District of South Carolina

issued a nationwide injunction vacating the Applicability Date Rule, which had prevented the 2015

Rule from going into effect in the states not covered by a preliminary injunction. As a result, the

2015 Rule entered into effect in those unprotected states in 2018.

                The Serious Harms Caused by Unclear, Uncertain WOTUS Regulation

          25.     The entry into force of the 2015 Rule on a patchwork basis created a deeply

troubling state of affairs for WAC and amici’s members. Members who operated nationwide found


                                                  8
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 44 of 166




themselves straddling two conflicting legal regimes and unable to plan for their multistate

operations.

       26.     In the jurisdictions where it entered into effect, the 2015 Rule dramatically

expanded the scope of CWA jurisdiction as it applies to land in use for farming, ranching, mining,

and construction—you name it. See Exs. B, C. But it did not, as promised, provide regulatory

clarity and consistency. Rather, it continued to prove very difficult for individual farmers and

business owners to determine whether a feature on their property would be considered a “water of

the United States.”

       27.     This is because, while the pre-2015 regime was often unclear, the 2015 Rule was

even more unclear in that it swept in countless only sometimes-wet landscape features that are

ubiquitous in and around farmland, on building sites, and in and around mining operations. See

Ex. B, ¶ 6. These common features included drains carrying rainfall away from farm fields,

ordinary farm ditches, drainage ditches along roadsides, retention ponds, and low areas in fields

where water channels or temporarily pools after heavy rains.

       28.     As an example, Figure 1 below depicts the type of sometimes-wet low areas,

otherwise known as “puddles,” that the 2015 Rule may have covered as a depressional wetland

and for which coverage under the pre-2015 regime was unclear. See AFBF, Comment on the 2015

Rule, App. A at 38, https://www.regulations.gov/document?D=EPA-HQ-OW-2011-0880-18005

(Nov. 14, 2014).




                                                9
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 45 of 166




       29.     The 2015 Rule also brought under its umbrella man-made features, like purpose-

built ponds to water livestock. For example, under the 2015 Rule, the feature in Figure 2 below

depicts a former logging road. Under the 2015 Rule, this type of feature was likely deemed to be

a “tributary” to a “navigable water.” API, Comment Letter on 2015 Rule at 129 (Nov. 14, 2014),

https://www.regulations.gov/document?D=EPA-HQ-OW-2011-0880-15115. Under the pre-2015

regime, there is not a bright line rule that would have excluded this feature.




                                                 10
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 46 of 166




       30.     Although the 2015 Rule purported to exclude puddles, rills, swales, and some

ditches from jurisdiction, those exclusions were meaningless because they were undefined,

unclear, and many such features were swallowed up by the all-inclusive definitions of covered

features such as wetlands and tributaries. Under a broad rule that does not clearly exempt such

features, members had to either seek exorbitantly expensive permits or else internalize significant

costs to avoid accidentally building or operating in features that had not previously been classified

as a WOTUS, but were now potentially jurisdictional. Every time members plowed a field, sank a

shovel in the ground, built a road through uplands, placed a pipe in the ground, or moved waste or

soil—activities that occur on land, not on water—they were required to expend resources to obtain

a permit or avoid features that could potentially be classified as “WOTUS.”

       31.     The need to procure additional permits or avoid jurisdictional features increased the

cost of conducting ordinary business operations sharply. For example, it is my understanding from



                                                 11
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 47 of 166




my experience with individuals in the homebuilding industry that the cost of building a home

significantly spiked. As another example, the National Association of Manufacturers explained

that energy exploration and production companies expected the number of permits required for

projects to double under the 2015 Rule. Ex. D, at A-6.

       32.     Seeking additional permits is not an option for all businesses. Jurisdictional

determinations come at great cost and delay. Indeed, a jurisdictional determination from the

agencies can take around six months to a year to receive. During the intervening months, a business

owner or farmer is trapped waiting in limbo. Further, a CWA permit comes with the cost of

consultants, engineers, permit applications, mitigation costs, and compliance costs that make it an

untenable option for many businesses. See Tr. of Oral Argument in SWANCC v. U.S. Army Corps

of Engineers, No. 99-1178, at 40 (U.S. Sup. Ct. Oct. 31, 2000) (observing that the successive

permit applications and regulatory decisions required for the isolated ponds at issue in SWANCC

totaled 47,000 pages). And, in some cases, a permit will be denied or unavailable.

       33.     Thus, some members operating under the 2015 Rule significantly decreased their

productivity to avoid potentially jurisdictional features. I am aware of farmers who had to avoid

plowing certain parts of their fields or, in some cases, take areas entirely out of production for fear

of accidentally plowing through a remote ditch that qualified as a WOTUS. Another farmer-AFBF

member submitted a declaration in the WOTUS litigation explaining that, under the 2015 Rule, he

would need to create a fifteen-foot buffer around drainage ditches on his farm to avoid the risk of

any fertilizers or pesticides accidentally reaching those ditches. Ex. E, at A-16. And some farmers

were even harder hit. I estimate that in certain regions of the country, the 2015 Rule stood to take




                                                  12
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 48 of 166




around 20% of farmland out of production on account of the need to create a buffer to avoid

potentially jurisdictional features.

        34.     As a result of these costs, some projects were delayed, reduced, or even entirely

prevented. These delays and reduced productivity could come at the loss of jobs and sometimes

threaten the closure of businesses. For example, the National Association of Manufacturers

explained that application of the 2015 Rule and its expanded permitting requirements “could

impede the construction and operation of new facilities or expansions and could cost American

jobs.” Ex. E, at A-6. NAHB explained that many homebuilders would delay or abandon projects

to avoid the costs imposed under the 2015 Rule. Id. at A-23.

        35.     Members of NSSGA would experience similar harms. See Ex. E, at A-2-3. The

coverage of dry stream beds and isolated wetlands in the definition of WOTUS renders the

permitting process much more difficult, costly, and time consuming for its member companies,

which are responsible for producing essential raw materials for construction projects. Id. An overly

expansive definition of WOTUS makes it difficult and expensive for these companies to supply

customers with aggregate needed for essential public works projects, including new road

construction, flood control, water and wastewater treatment, and repair of existing highways and

bridges. Id. NSSGA anticipates that, if required to operate under the 2015 Rule, some property

owners would have to abandon reserves because of these increased compliance costs. Id.

        36.     These harms extend to businesses large and small. One landowner located in

Delaware explained that the 2015 Rule would require him to abandon planned improvements to

his land, which would no longer be economically feasible. Because some portions of his land

contained physical signs of occasional water flow, there was a significant risk that these land


                                                13
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 49 of 166




features were covered under the 2015 WOTUS Rule. The enormous burden and cost of obtaining

a CWA permit rendered it too expensive for him to clear his land for cattle grazing and to harvest

valuable timber. The location of a probable jurisdictional feature on his land, and the resulting

inability to improve his land, significantly lowered the land’s value. Ex. D, at 74a-78a.

       37.     Areas in the Southwest were particularly hard hit by the 2015 Rule’s assertion of

jurisdiction over certain forms of “ephemeral waters,” such as those depicted below in Figure 3,

that are dry most of the year and only contain water during periods of heavy rain, which may or

may not occur in a given year. These features often reflect one-time extreme water events and are

not reliable indicators of regular flow. In the desert, rainfall occurs infrequently; and sandy, lightly

vegetated soils are highly erodible. Thus washes, arroyos, and other erosional features often reflect

physical indicators that trigger the assertion of jurisdiction under the 2015 Rule, even if they were

formed by a long-past and short-lived flood event, and the topography has persisted for years or

even decades without again experiencing flow. See Ariz. Mining Ass’n, Comment on 2015 Rule

at 7-11 (Nov. 18, 2014), https://www.regulations.gov/document?D=EPA-HQ-OW-2011-0880-

13951. The NWPR, in contrast, clearly excludes these types of features.




                                                  14
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 50 of 166




        38.     While it is often difficult to determine what remote features are covered by the 2015

Rule, the price of any mistake under the CWA is steep. Violations expose farmers and business

owners, including owners of small and medium-sized operations, to potentially millions of dollars

in civil penalties as well as the risk of criminal liability.

        39.     The case of John Duarte is illustrative of the burdens the 2015 Rule imposed on

small and medium-sized farms and businesses. John Duarte purchased 400 acres of agricultural

land in California. At the time John purchased the land, its previous owner had placed the land

into a local conservation program for two ten-year terms. Under the terms of this conservation

program, the United States Department of Agriculture considered the land farmed, although it had

not been used for the production of crops for twenty years. Prior to this twenty-year period, all 400

acres of the land had a history of wheat production – a history documented by the USDA. When

the term of the conservation program ended, John decided not to re-enter his land into it. Instead,

John began to use the land to grow wheat. When he plowed his land, the Army Corps of Engineers

stepped in and determined, first, that the isolated vernal pools on John’s land were now “waters of

the United States” under the 2015 Rule and, second, that plowing the land was not “ordinary

activity” because the previous owner had voluntarily entered the land into a temporary

conservation program and, therefore, had not plowed the land in twenty years. As a result of these

findings, John faced millions of dollars in civil penalties for violating the CWA and was forced to

reach a settlement with the U.S. Government to save his family farm and preserve his livelihood.

See also, e.g., Borden Ranch v. U.S. Army Corps of Engineers, 537 U.S. 99 (2002) (affirming by

equally divided Court a $1 million civil penalty against farmer who plowed an isolated vernal pool

to switch crops).

                                                    15
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 51 of 166




                      Example of Problematically Overbroad Jurisdiction

       40.     The photograph below, Figure 4, is illustrative of the type of feature that was not

considered a WOTUS prior to the 2015 Rule, but which was regulated by the federal government

under the 2015 Rule. See AFBF, Comments on the 2015 Rule at App. A, 31,

https://www.regulations.gov/document?D=EPA-HQ-OW-2011-0880-18005 (Dec. 4, 2014).

Figure 4 will be referenced repeatedly hereafter to demonstrate the harms caused by an overly-

broad definition of WOTUS.




       41.     Figure 4 depicts a portion of a field on a Tennessee farm. The depression in the

middle of that field is caused by occasional bursts of heavy rain. This type of feature is common

on farms in the Southeastern United States in states such as Tennessee, Alabama, and Mississippi.

This type of feature will certainly not be considered a “water” triggering federal jurisdiction under

the NWPR, and likely was not jurisdictional under the pre-2015 rules.


                                                 16
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 52 of 166




       42.     Treating this feature as jurisdictional would have a significant detrimental impact

on this farmers’ ability to utilize this land and on the commercial value of the land itself. Based on

my knowledge and experience, I would estimate that the land shown in Figure 4 would be valued

at approximately $3,000 per acre. The costs of avoiding this feature or the cost of obtaining and

complying with an EPA permit could amount to an approximately $600 per acre decrease in the

commercial value of the land shown in Figure 4. These costs are significant for farms consisting

of hundreds or thousands of acres, which may have many such features.

       43.     The devaluation of commercial value of land on a farm—or for any other

business—has collateral effects beyond simply the cost of applying for permits. It amounts to a

reduction in the business’s capital, which has significant effects on the terms and availability of

loans and other forms of financing that businesses depend upon to operate. Land containing

jurisdictional features under the 2015 Rule such as ephemeral drains, ditches, and other low areas

had less value while the 2015 Rule was in effect because of the land-use restrictions imposed on

jurisdictional waters and surrounding land, even when there was no water in the feature and it

otherwise appeared to be dry land. The added cost of seeking a permit for agricultural or non-

agricultural use made the land more difficult to sell and lowered its value.

       44.     The land depicted in Figure 4 was eventually sold and a manufacturing facility was

constructed on the site. Based on my experience, if a feature like the one in Figure 4 is determined

to be jurisdictional under the CWA, the costs associated with mitigating it to proceed with

development could reach $3000 per linear foot.

       45.     Figure 4 also demonstrates how an overly broad definition of WOTUS is

counterproductive to achieving the goals of the Clean Water Act. Figure 4 depicts an erosion


                                                 17
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 53 of 166




feature that occurs during periods of heavy rain. When these rains occur, soil and other chemical

inputs such as fertilizer and pesticides common to agriculture are washed away through the feature

where they may contribute to pollution of downstream waters. Ordinarily, a farmer would attempt

to mitigate the feature to prevent harm to the environment and prevent the loss of valuable topsoil.

Under the 2015 Rule, however, a farmer could not take even environmentally friendly action

without incurring the costs of applying for a federal permit. If a farmer could not obtain a permit,

the farmer would be forced to retain a feature that harms the farmer’s business and the

environment— all as a result of the expansion of CWA jurisdiction under the 2015 Rule.

                Inconsistent and Unjust Application of the “Significant Nexus” Standard

          46.      The circumstances under which the feature in Figure 4 was designated a “water of

the United States” also demonstrate the harm to farmers and business operators caused by the

“significant nexus” standard derived from Justice Kennedy’s opinion in Rapanos, first applied by

the agencies through a guidance document adopted in the pre-2015 regime, and later defined

through a broad, vague multi-step test under the 2015 Rule. The owner of the land depicted in

Figure 4 sought and received a determination from the Army of Corps of Engineers that the CWA

applied to the feature. Applying the case-specific “significant nexus” standard, the Corps

determined that it was a “water of the United States.” The landowner had no way to tell that this

remote, desiccated feature was under the jurisdiction of the CWA until the Corps determined that

it was.

          47.      These types of features can, and often do, stretch onto neighbors’ properties. Thus,

the neighboring landowners with property onto which such a feature stretched would similarly

experience the negative repercussions of a jurisdictional determination, including restrictions on


                                                    18
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 54 of 166




the use of their land and lowered property value, based on a determination in which they did not

participate and of which they likely had no notice. Any post-determination use of the land, whether

it is continued farming or sale for mineral production or other development, must account for the

feature’s new status as a “water of the United States.” As stated previously, this requires all of the

landowners impacted by the feature to either avoid impacting the feature or incur the costs of

applying for an EPA permit.

       48.     Moreover, the outcome of the case-specific, highly subjective significant nexus

determination for a feature like the one in Figure 4 can depend on the Corps district in which the

land is located. It is my understanding that different Corps districts would apply the standard

differently, potentially reaching different results for identical features based on the happenstance

of where they are located. That means that whether a landowner is forced to bear the costs and

burdens as well as the potential liabilities of having a jurisdictional feature depends not on the

nature of the feature but the arbitrary boundaries of the Corps district in which his or her land is

located. This random, unjust, and inconsistent application of the “significant nexus” standard

added to the already significant harms suffered by farmers and business owners prior to the most

recent regulatory action.

                                    The Benefits of the NWPR

       49.     Following significant efforts on the part of amici and other WAC members to

advocate for a clear, reasonable definition of WOTUS, and following the culmination of the

agencies’ efforts to repeal and replace the 2015 Rule, the agencies published the 2020 Navigable

Waters Protection Rule (“the NWPR”) in April 2020.




                                                 19
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 55 of 166




       50.     The NWPR became effective on June 22, 2020, except in the State of Colorado,

where District Court for the District of Colorado issued a preliminary injunction against it taking

effect within that State. Order, Colorado v. EPA, Case No. 1:20-cv-01461 (D. Colo. June 19, 2020)

(Dkt. 61).

       51.     Based on my understanding of the application of the NWPR, I believe the NWPR

achieves what the 2015 Rule and 2008 guidance failed to do by addressing the lack of clarity under

those regulatory regimes. The NWPR provides increased regulatory clarity and consistency for the

business community and eliminates the unnecessary costs and burdens imposed upon businesses

by prior unlawful expansion of the CWA and the uncertainty of jurisdictional criteria.

       52.     Among its most critical features, the NWPR clearly excludes ephemeral features

that flow only in direct response to precipitation. The NWPR also provides clear definitions of

what waters qualify as jurisdictional “adjacent” waters and as “tributaries.” These features of the

NWPR are essential to the ability of WAC members to determine what is and is not jurisdictional,

to avoid exorbitant permitting costs, and to avoid the loss of productivity that results from a broad

and unclear definition of WOTUS.

       53.     These brighter line definitions offered in the NWPR allow construction, building,

mining, farming, and other business to go forward without the delays, costs, and uncertainties

discussed above. For example, under the NWPR, it is clear that the types of features depicted in

Figures 1, 2, 3 and 4 are not considered “waters of the United States.” This means that, should the

NWPR stay in place, amici’s members and WAC Coalition’s members would no longer need to

incur the costs of avoiding these features or applying for federal permits in order to conduct

ordinary, but essential, business operations.


                                                 20
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 56 of 166




       54.     The NWPR also alleviates unreasonable burdens that an overly-broad definition of

WOTUS places on states. For example, the State of Tennessee, prior to the 2015 Rule, did not

have any state water quality standards for the type of remote, desiccated feature depicted in Figure

4. Were this feature to be covered under the CWA, the State would be forced to develop and

enforce water quality standards for that feature under Section 301 of the CWA. The resources to

develop and enforce these new standards would have to come at the expense of other services the

state provides to the Coalition’s members and to the citizens of Tennessee.

       55.     The NWPR further provides a more appropriate federal-state balance in regulating

our Nations waters. Based on my experience, state and local officials are the more appropriate,

and more efficient, parties to determine if and how to regulate ephemeral, remote features in any

given State. It is local conservation districts that provide the true backbone of natural resource and

water preservation. Both States and federal agencies depend on them in implementing conservation

programs, and farmers, ranchers, and other local businesses are more used to dealing with these

local officials who are more involved in their ordinary operations.

                              Harms Caused by Vacating the NWPR

       56.     Vacating the NWPR would cause significant harm to amici’s and WAC’s members.

Most obviously, businesses across the United States would lose the bright line jurisdictional

standards that the NWPR offers. They would also again be subject to the harmful and difficult to

predict significant nexus standard.

       57.     Absent a clear standard, farmers with drainage ditches and ephemeral drains located

in and around farm fields would need to again exercise caution and avoid placing seed, fertilizer

and pesticides into those potentially regulated features to avoid CWA liability for an unauthorized


                                                 21
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 57 of 166




discharge of pollutants into a “water of the United States.” This would require many to put parts

of their land out of use, or instead expend often cost-prohibitive amounts on a consultant. Similarly,

tree farmers often rely on aerial application of pesticides for the health and safety of the trees. If

the ditches running alongside a row of trees may be classified as “waters of the United States,”

tree farmers may forgo this step or scale back operations rather than seek a permit. In either case,

this would result in significant harm to their businesses, which would have ripple effects on the

local economy, as tree farmers in this situation would be less likely to hire the workers they rely

on to prune and harvest the trees.

        58.     Ranchers, builders, mining operations, and other Coalition members would need to

exercise caution—or even delay or avoid—constructing and maintaining important infrastructure,

such as roads, fences, ditches, ponds and culverts, when those improvements are constructed in a

landscape feature that may or may not be a regulated “water of the United States.”

        59.     Return to a broader definition of WOTUS would also be detrimental to constructing

homes, roads, schools, and infrastructure. Take homebuilding as an example. NAHB estimates

that 25% of the value of a new home is caused by compliance with government regulations, a large

portion of which is associated with CWA compliance. Any expansion of federal regulation would

add to that cost.

        60.     A broader, less clear definition of WOTUS would impact all landowners and

operators, coming at a loss of productivity and jobs, but would hit small and mid-sized operations

the hardest. That is because these are the businesses least able to weather a reduction in

productivity or afford a costly jurisdictional determination.




                                                 22
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 58 of 166




       61.     Without the NWPR in place, businesses must either scale back important and

otherwise lawful activities, roll the dice and assume the risk of potentially crippling liability, or

incur tens of thousands of dollars plus months or years of delay in performing services essential to

the economy while they seek precautionary permits.

       62.     Even worse, vacating the NWPR would require members to confront the serious

risk that even the wholly unlawful 2015 Rule could be reinstated, as parallel actions challenging

the Repeal Rule are pending throughout district courts nationwide. (For example, as discussed

above, the NWPR has already been preliminarily enjoined within the State of Colorado). If there

is a possibility that the 2015 Rule will be reinstated, the Coalitions’ and the proposed amici’s

members must plan and prepare their activities to guard against inadvertent “discharges” of

“pollutants” to “waters” that could once-again be categorized as “waters of the United States.”

       63.     Putting the risk of the 2015 Rule coming back into place aside, should the scope of

CWA jurisdiction continue to flip-flop or remain uncertain, many members of the proposed amici

and WAC will be irreparably harmed by their inability to plan their farming and business activities,

such as planning the purchase of seed, fertilizer, and crop protection tools.

       64.     It is my firm belief that the NWPR will not result in any harm to the environment.

The permitting programs under the CWA are only one part of a robust regulatory framework at

the state and federal level, including under other provisions of the CWA, designed to protect and

preserve our Nation’s waters. Indeed, other CWA programs provide federal grants to states to

assist with maintaining water quality. Additional federal laws, including the Solid Waste Disposal

Act, the Resource Conservation and Recovery Act, and the Safe Drinking Water Act, protect

natural resources and waters. And states can, and often do, enact greater regulation.


                                                 23
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 59 of 166




       65.     Protecting our Nation’s water quality and ensuring access to clean water is as

important to the Coalition’s members as it is to the groups challenging the NWPR. This belief

stems from my personal background in agriculture. I was raised in a farming family and can attest

that the health and integrity of this Nation’s land and water is, and always has been, of great

importance to me and my family, and to the farm families I meet. But we believe that there is an

important distinction between using a statute as Congress intended to coordinate a permitting

program in “navigable” waters, versus extending federal power beyond the CWA’s limits to

regulate land-based activities far removed from such features.




                                               24
      Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 60 of 166




  I declare under penalty of perjury that the foregoing is true and correct.



Executed: December 17, 2020
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 61 of 166




                    EXHIBIT A
Case Case:
     1:20-cv-10820-DPW Document
           15-3850 Document:    63-1 Filed:
                             112-2    Filed11/01/2016
                                            12/17/20 Page 62 of
                                                       Page: 117166
Case Case:
     1:20-cv-10820-DPW Document
           15-3850 Document:    63-1 Filed:
                             112-2    Filed11/01/2016
                                            12/17/20 Page 63 of
                                                       Page: 118166
Case Case:
     1:20-cv-10820-DPW Document
           15-3850 Document:    63-1 Filed:
                             112-2    Filed11/01/2016
                                            12/17/20 Page 64 of
                                                       Page: 119166
Case Case:
     1:20-cv-10820-DPW Document
           15-3850 Document:    63-1 Filed:
                             112-2    Filed11/01/2016
                                            12/17/20 Page 65 of
                                                       Page: 120166
Case Case:
     1:20-cv-10820-DPW Document
           15-3850 Document:    63-1 Filed:
                             112-2    Filed11/01/2016
                                            12/17/20 Page 66 of
                                                       Page: 121166
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 67 of 166




                    EXHIBIT B
   Case
Case    1:20-cv-10820-DPW
     3:15-cv-00165  DocumentDocument  63-1
                             61-1 Filed     Filed 12/17/20
                                        on 02/07/18  in TXSDPage 68444
                                                              Page  of 166
                                                                        of 449
   Case
Case    1:20-cv-10820-DPW
     3:15-cv-00165  DocumentDocument  63-1
                             61-1 Filed     Filed 12/17/20
                                        on 02/07/18  in TXSDPage 69445
                                                              Page  of 166
                                                                        of 449
   Case
Case    1:20-cv-10820-DPW
     3:15-cv-00165  DocumentDocument  63-1
                             61-1 Filed     Filed 12/17/20
                                        on 02/07/18  in TXSDPage 70446
                                                              Page  of 166
                                                                        of 449
   Case
Case    1:20-cv-10820-DPW
     3:15-cv-00165  DocumentDocument  63-1
                             61-1 Filed     Filed 12/17/20
                                        on 02/07/18  in TXSDPage 71447
                                                              Page  of 166
                                                                        of 449
   Case
Case    1:20-cv-10820-DPW
     3:15-cv-00165  DocumentDocument  63-1
                             61-1 Filed     Filed 12/17/20
                                        on 02/07/18  in TXSDPage 72448
                                                              Page  of 166
                                                                        of 449
   Case
Case    1:20-cv-10820-DPW
     3:15-cv-00165  DocumentDocument  63-1
                             61-1 Filed     Filed 12/17/20
                                        on 02/07/18  in TXSDPage 73449
                                                              Page  of 166
                                                                        of 449
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 74 of 166




                    EXHIBIT C
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 75 of 166




                                                                     A-9
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 76 of 166




                                                                     A-10
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 77 of 166




                                                                     A-11
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 78 of 166




                    EXHIBIT D
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    79 of1166




                         No. 15-3751 (lead)
                                  In the
             United States Court of Appeals
                                  for the
                           Sixth Circuit
                        _______________________________



            IN RE: ENVIRONMENTAL PROTECTION AGENCY
                   AND DEPARTMENT OF DEFENSE,
                  FINAL RULE: CLEAN WATER RULE:
          DEFINITION OF “WATERS OF THE UNITED STATES,”
   80 Fed. Reg. 37,054, Published on June 29, 2015 (MCP No. 135)
                        _______________________________



               On Petitions for Review of a Final Rule
        of the U.S. Environmental Protection Agency and the
               United States Army Corps of Engineers
                        _______________________________


          ADDENDUM TO OPENING BRIEF FOR THE
          BUSINESS AND MUNICIPAL PETITIONERS
                        _______________________________




   BROOKS M. SMITH                           TIMOTHY S. BISHOP
   DOUGLAS A. HENDERSON                      MICHAEL B. KIMBERLY
   JUSTIN T. WONG                              Mayer Brown LLP
     Troutman Sanders LLP                      1999 K Street NW
     1001 Haxall Point                         Washington, DC 20006
     Richmond, VA 23219                        tbishop@mayerbrown.com
     (804) 697-1200                            (202) 263-3000
   Counsel for Petitioner in                 Counsel for Petitioners in
   No. 15-3751                               No. 15-3850


  Additional counsel listed on the inside cover and following page
    Case 1:20-cv-10820-DPW Document
          Case: 15-3751 Document:   63-1 Filed:
                                  129-2  Filed 12/17/20  PagePage:
                                                11/01/2016    80 of2166




WILLIAM S. CONSOVOY                       MOHAMMAD O. JAZIL
J. MICHAEL CONNOLLY                       DAVID W. CHILDS
   Consovoy McCarthy Park PLLC            ADAM F. BLALOCK
   3033 Wilson Boulevard, Suite 700         Hopping Green & Sams, P.A.
   Arlington, VA 22201                      119 South Monroe St., Ste 300
   (703) 243-9423                           Tallahassee, FL 32314
MICHAEL H. PARK                             (850) 224-8551
 Consovoy McCarthy Park PLLC              Counsel for Petitioners in
 3 Columbus Circle, 15th Floor            No. 15-4159
 New York, NY 10019
 (212) 247-8006                           JOHN J. BURSCH
Counsel for Petitioners in                SCOTT D. HUBBARD
No. 15-3823                                 Bursch Law PLLC
                                            9339 Cherry Valley Ave. SE
KRISTY A. N. BULLEIT                        Suite 78
ANDREW J. TURNER                            Caledonia, Michigan 49316
KARMA B. BROWN                              (616) 450-4235
KERRY L. MCGRATH                          Counsel for Petitioner in
 Hunton & Williams LLP                    No. 15-4162
 2200 Pennsylvania Ave. NW
 Washington, DC 20037                     M. REED HOPPER
 (202) 955-1500                           ANTHONY L. FRANÇOIS
Counsel for Petitioner in                  Pacific Legal Foundation
No. 15-3858                                930 G Street
                                           Sacramento, California 95814
RICHARD A. HORDER                          (916) 419-7111
JENNIFER A. SIMON                         Counsel for Petitioners in
  Kazmarek Mowrey Cloud Laseter LLP       No. 15-4188
  1230 Peachtree Street NE, Ste 3600
  Atlanta, GA 30309                       JOEL M. GROSS
  (404) 812-0126                          S. ZACHARY FAYNE
KIMBERLY S. HERMANN                          Arnold & Porter LLP
  Southeastern Legal Foundation, Inc.        601 Massachusetts Ave. NW
  2255 Sewell Mill Rd, Ste 320               Washington D.C.
  Marietta, GA 30062                         (202) 942-5705
  (770) 977-2131                          Counsel for Petitioners in
Counsel for Petitioners &                 No. 15-4211
Petitioner-Intervenors in No. 15-3885
    Case 1:20-cv-10820-DPW Document
          Case: 15-3751 Document:   63-1 Filed:
                                  129-2  Filed 12/17/20  PagePage:
                                                11/01/2016    81 of3166




WARREN W. HARRIS                          KEVIN A. GAYNOR
 Bracewell LLP                            BENJAMIN S. LIPPARD
 711 Louisiana St., Ste 2300              JEREMY C. MARWELL
 Houston, Texas 77002                       Vinson & Elkins LLP
 (713) 221-1490                             2200 Pennsylvania Ave. NW
LOWELL M. ROTHSCHILD                        Suite 500 West
 Bracewell LLP                              Washington, DC 20037
 111 Congress Avenue                        (202) 639-6500
 Suite 2300                               Counsel for Petitioners in
 Austin, TX 78701                         No. 15-4404
 (512) 494-3616
Counsel for Petitioner in
No. 15-4234

STEVEN J. LECHNER
  Mountain States Legal Foundation
  2596 South Lewis Way
  Lakewood, Colorado 80227
  (303) 292-2021
Counsel for Petitioner in
No. 15-4305
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 82 of16166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 83 of17166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 84 of18166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 85 of19166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 86 of23166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 87 of24166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 88 of25166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 89 of26166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 90 of38166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 91 of39166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 92 of63166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 93 of64166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 94 of68166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 95 of69166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 96 of70166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 97 of71166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 98 of72166
                                                        Page:
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 99 of73166
                                                        Page:
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    100 of
                                                               74166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    101 of
                                                               75166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    102 of
                                                               76166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    103 of
                                                               81166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    104 of
                                                               82166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    105 of
                                                               83166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    106 of
                                                               84166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    107 of
                                                               85166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    108 of
                                                               86166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    109 of
                                                               89166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    110 of
                                                               90166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    111 of
                                                               91166
Case 1:20-cv-10820-DPW Document
      Case: 15-3751 Document:   63-1 Filed:
                              129-2  Filed 12/17/20  PagePage:
                                            11/01/2016    112 of
                                                               92166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 113 112
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 114 113
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 115 134
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 116 135
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 117 136
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 118 142
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 119 143
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 120 144
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 121 145
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 122 146
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 123 147
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 124 148
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 125 149
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 126 150
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 127 151
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 128 152
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 129 153
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 130 154
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 131 155
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 132 156
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 133 180
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 134 181
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 135 182
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 136 211
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 137 212
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 138 213
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 139 214
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document
     Case: 15-3751 Document:    63-1 Filed:
                             129-2    Filed 11/01/2016
                                            12/17/20 Page 140 215
                                                        Page: of 166
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 141 of 166




                    EXHIBIT E
   Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 142 of 166




                          TABLE OF CONTENTS

Emily W. Coyner,
National Stone, Sand and Gravel Ass’n ……………………………………………………… A-1

Ross Evan Eisenberg,
National Association of Manufacturers ………………………………………………………. A-5

Don Parrish,
American Farm Bureau Federation ……………………………………………………………A-9

Janet Price,
Rayonier Inc. ………………………………………………………………………………….A-12

Robert E. Reed,
member of Texas Farm Bureau and
American Farm Bureau Federation …………………………………………………………. A-15

Jeff Slaven,
member of National Cattlemen’s Beef Association ………………………………………… A-18

Thomas J. Ward
member of National Association of Home Builders………………………………………… A-21
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 143 of 166




                                                                      A-1
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 144 of 166




                                                                      A-2
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 145 of 166




                                                                      A-3
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 146 of 166




                                                                      A-4
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 147 of 166




                                                                      A-5
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 148 of 166




                                                                      A-6
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 149 of 166




                                                                      A-7
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 150 of 166




                                                                      A-8
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 151 of 166




                                                                      A-9
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 152 of 166




                                                                      A-10
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 153 of 166




                                                                      A-11
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 154 of 166




                                                                      A-12
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 155 of 166




                                                                      A-13
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 156 of 166




                                                                      A-14
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 157 of 166




                                                                      A-15
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 158 of 166




                                                                      A-16
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 159 of 166




                                                                      A-17
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 160 of 166




                                                               A-18
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 161 of 166




                                                               A-19
Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 162 of 166




                                                               A-20
     Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 163 of 166



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

 STATE OF GEORGIA, et al.,

                       Plaintiffs,
                                                       Case No. 2:15-cv-79
                       v.

ANDREW WHEELER, et al.,

                       Defendants.


                            DECLARATION OF THOMAS WARD


       I, Thomas J. Ward, declare and state under penalty of perjury as follows:

        1.      I am a resident of Virginia, over 18 years of age, and have personal knowledge of

the matters contained herein.

        2.      I am the Vice President for Legal Advocacy for the National Association of Home

Builders (“NAHB”). In this capacity, I am familiar with the mission and goals of NAHB in the

administrative, legislative and judicial areas. Furthermore, as the head of NAHB’s Litigation

Department, I am knowledgeable of the ongoing litigation surrounding the 2015 Definition of

“Waters of the United States,” and the subsequent related rulemakings.

        3.      NAHB is a national trade association, headquartered in Washington, D.C., whose

mission is to enhance the climate for housing and the building industry. Chief among NAHB’s

goals is providing and expanding opportunities for all consumers to have safe, decent and

affordable housing.

        4.      Founded in 1942, NAHB is a federation of more than 800 state and local

associations.   About one-third of NAHB’s 140,000 members are home builders and/or

remodelers. The remaining members are associates working in closely related fields within the

housing industry, such as land development, mortgage finance and building products and

services.




                                                                                            A-21
        Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 164 of 166




          5.   NAHB works closely with federal agencies during adjudicative and rulemaking

processes to ensure that the agencies’ decisions do not adversely impact the home building

industry.

          6.   NAHB commented extensively on the 2015 Definition of “Waters of the United

States,” and has commented on all of the subsequent related rulemakings.

          7.   Due to the August 16, 2018 Order filed in the District Court of South Carolina

vacating the Environmental Protection Agency’s rule titled Definition of ‘‘Waters of the United

States’’—Addition of an Applicability Date to 2015 Clean Water Rule, NAHB has had to expend

resources to inform its members of the impact of the South Carolina decision.

          8.   Because of the nationwide confusion caused by August 16 Order, and the

preliminary injunctions of the 2015 Definition of “Waters of the United States,” NAHB has

explained to its membership that some states will continue to conduct Clean Water Act

jurisdictional determinations (“JDs”) under the so-called 1986 definition of the term “waters of

the United States” while in other states, JD’s will be conducted under the 2015 definition of that

term.

         9.    In addition, I personally have answered questions from members in some of the

23 states where the 2015 definition is currently applicable. All of the questions concern whether

they should wait some amount of time before seeking a JD on their property. I have explained

that if they were to obtain a JD under the 2015 definition, there is a likelihood that more of their

property will be determined to be a “water of the United States” than under the 1986 definition.

Furthermore, I have explained that if they obtain a JD under the 2015 definition, they may be

precluded from having the property reassessed under the 1986 definition, or that any

reassessment will cause a delay in their project. The NAHB members that I have spoken to have

explained that postponing a JD will delay their project thereby costing more money to bring the

project to completion.

         10.   NAHB would not have taken these actions but for the confusion caused by the

South Carolina District Court’s August 2018 Order and the preliminary injunctions of the 2015


                                                 2

                                                                                              A-22
     Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 165 of 166




Definition of ‘‘Waters of the United States.’’

        11.    Under Clean Water Act section 404, the Corps of Engineers issues both individual

and nationwide (or general) permits. Individual permits are site specific and the permittee does

not know the conditions of the permit before it is issued. In my experience, it take over 2 years

to obtain an individual permit and costs over $250,000.

        12.    In contrast, nationwide permits are general, and the permittee knows the

conditions of the permit before applying. Furthermore, to qualify for a nationwide permit, a

landowner may only impact a limited area (or linear footage) of jurisdictional waters. In my

experience, a landowner can usually obtain a nationwide permit in less than a year with an

average cost of around $30,000.

        13.    Many homebuilders obtain their Clean Water Act approvals pursuant to nation-

wide permits. Homebuilders choose to operate under nationwide permits because they can

obtain their approval in less time and less expensively than under an individual permit.

        14.    Under the 2015 definition, the jurisdictional area (or linear footage) of

waterbodies will be greater than under the 1986 definition. Thus, many projects that obtain JDs

under the 2015 definition will have more or larger jurisdictional waters on site. Therefore, many

projects will not qualify for a nationwide permit under the 2015 definition.

        15.    Therefore, many homebuilders that operate in states where the 2015 definition is

now applicable will delay their projects to avoid having to obtain an individual permit and some

projects may even be abandoned.

        16.    This means NAHB members’ operations are being irreparably delayed and

disrupted by the 2015 Rule.




                                                 3

                                                                                            A-23
    Case 1:20-cv-10820-DPW Document 63-1 Filed 12/17/20 Page 166 of 166



      I declare under penalty of perjury that the foregoing is true and correct.




Dated: 09/13/18
                                                          Thomas J Ward




                                                4

                                                                                   A-24
